Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 1 of 85

Exhibit Y
Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 2 of 85

CERTIFIED TRANSLATION

I, Wolf Markowitz, Manager at Targem Translations, Inc., located at 143 Rodney Street in
Brooklyn, New York, a language service with a firm track record of providing expert language
services to the business and legal community of more than 50 years, do hereby certify that our
team of translators, editors and proofreaders are professionally trained and vastly experienced in
providing professional translations. from Spanish to English and vice versa; and they have
professionally translated the document referenced as “Lusad Brief of 22 May 2019” from Spanish

to English, faithfully, accurately and completely, to the best of their expertise and experience.

Date: July 11, 2019

 

V }
Wolf Markowitz Ve os
i Fd ao ne

 

ROCHAL WEISS
WiMwAY PUBLIC-STaTE OF NEW YORK
No O'WE6293795
Qualified in Kings County
My Commission Expires 12-16-2024

CJ TARGEM TRANSLATIONS

TAZ Ondnrav Strast Branblua AI [1911 FR infanbarnamtbeanciatianc samen ea THO FOA4 aNAN faT10 FOO Fric
Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 3 of 85

VILLASANTE & FREYMAN

(Handwritten:) 540

[cut-off handwriting] ORIGINAL
[handwritten:] Testimony 72,235 SERVICIOS DIGITALES LUSAD,
42 Uncertified copy of the same S. DE R.L. DE C.V.
V.
[stamp] Mexico City Superior Court of Justice EDUARDO ZAYAS DUENAS ET AL
Presidency

RECEIVED JUDGMENT: COMMERCIAL ORDIN ARY
22 May 2019 CASE: 191/2019

COMMON CIVIL CLERK’S OFFICE [illegible] © CLERK’S OFFICE “A”
FAMILY AND COURTROOM SECTION No.
[illegible]

YOUR HONOR THE THIRTIETH CIVIL JUDGE.
[stamp] [illegible] MAY 23 [illegible]

TOMAS ANTONIO FREYMAN VALENZUELA, an attorney with professional ID 4987813,
operating in my capacity as general attorney for claims and collections for Servicios Digitales Lusad, S.

de R.L. de C.V., (hereinafter “Lusad”), come before You and respectfully state:
[illegible stamp]

In the legal time and due form, I process the hearing that my client was ordered given, with the

unfounded and inadmissible defenses and exceptions filed by the co-defendant Santiago

Scanned with CamScanner
Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 4 of 85

VILLASANTE & FREYMAN

[page 5]
(Handwritten:] 544

Having clarified the above, I will now refer to the arguments that co-defendant Leén Aveleyra

made in response to the chapter of claims, as follows:

CLAIMS.

A) The co-defendant “categorically” denies the admissibility of the claim made in paragraph a)
of the chapter of claims of the initial pleading, considering that in this case the required elements of action

are not met.

They argue in the first place that the liability that the claim intends to place on the co-defendant

Zayas Duefias does not exist due to the following:

{i) In their opinion, co-defendant Zayas did not commit an illegal act that breaks the

law or the bylaws,

Mr. Leén is wrong. The conduct of Mr. Zayas Duefias (defended at all costs) in having signed the

document by which the concession identified as

TORCUATO LASsO Dos 37, PH. Co. POLANCO V SECCION
11560 MExICco CITY
VILLASANTEFREY MAN.COM

Scanned with CamScanner
Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 5 of 85

VILLASANTE & FREVMAN

[Handwritten:] 545

SEMOVI/DGSTPI/001/2016 was modified, is an illegal act on his part, in that it violates the provision in
paragraph (0) and (p) of Clause Twenty Four of the bylaws.

In Clause Twenty Four, paragraphs (0) and (p), of the bylaws, the partners of my client agreed to

the following:

ae

 

 

TWENTY FOUR.- In order for the Sessions of the Board of Managers to be considered
legally installed by virtue of the first or later cali. they will require the presence of at least
3 (three) of the owner members or their substitutes, if any were appointed, and
agreements must be adopted by a majority of the members of the Board of Managers
present in the session, whether owners or substitutes. The above with the exception of

CIVIL

matters listed_below which will be considered a “fundamental matter,” which will
require the presence in the first or later calls, of all members of the Company’s

Board of Managers, and their unanimous vote:

[stamp] [cut off] THIRTIETH

 

 

{o) Changes to the concession, issued_to the Company on June 17, 2016, by the

Secretariat_of Mobility of Mexico City for the replacement, installation and

maintenance of taxi meters,

TORCUATO LASSO Dos 37, PH. Co. POLANCO V SECCION
11560 MEXICO CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 6 of 85

VILLASANTE & FREYMAN

[Handwritten:] 546

 

 

with geolocation of individual public transportation of passengers in Mexico City, as
well as the development, operation and exploitation of a cell phone application te
remotely call taxi trips, as_ well as to end, suspend, assign, encumber, renounce,

rescind or abandon it in any way.

The acceptance, granting, modification or renouncement of any concession

temporary permit or administrative authorization that the Company owns (or gains
ownership of)...”

[stamp] [cut off] THIRTIETH

 

 

Any person that is appointed member of the Board of Managers, including of course Mr. Zayas
Leon, by accepting his position committed to the company, among many other duties, to respect and
comply with the company’s bylaws, because any violation of them means he would be committing an act

contrary to the law, and thus an illegal act.

In the terms of the Clause transcribed above, from the company bylaws, which was ordered by
the supreme body of the Company, that is, the partner’s assembly, in order for Lusad to be able to make a
change to the concession issued to the Company on June 17, 2016 by the Secretariat of Mobility of

Mexico City for the replacement, installation and maintenance of taxi meters with

TORCUATO LASsO Dos 37, PH. CO. POLANCO V SECCION
11560 MExIco CITy
VILLASANTEFREYMAN.COM

Scanned with CamScanner
 

 

[stamp] [cut off]

 

 

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 7 of 85

VILLASANTE & FREYMAN

(Handwritten:] 547

geolocation of individual public transportation of passengers in Mexico City, as well as the deve lopment,
Operation and exploitation of a cell phone application to remotely call taxi trips (hereinafter only the
“Concession”), a unanimous resolution from the Board of Managers of my client was required previously

and necessarily.

Notwithstanding the above, in outright violation of the bylaws, that is, without a unanimous
resolution from the Board of Managers of Lusad, Mr. Zayas Duefias on November 7, 2018, signed a pre-
closed document on “April 13, 2018,” which changed, to Lusad’s detriment. its details and many of its

clauses, among which those that regulate its economic conditions are especially relevant.

Clearly, this action by Zayas Duefias, contrary to what his defender Leén Aveleyra states
(proving his conflict of interest with the company). is an act that violates the covenants adopted in the
bylaws of Lusad, because though a unanimous resolution adopted by the Board of Managers did not exist,

he signed a document that changed the concession.

TORCUATO LASSsO Dos 37, Pil. CO. POLANCO V SECCION
11560 MExIco CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
 

 

[stamp] [cut off] THIRTIETH

CIVIL

 

 

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 8 of 85

VILLASANTE & FREYMAN

[Handwritten:] 548

There is no great doubt in this respect. The conduct displayed by a member of the Board of
Managers of a commercial company, which violates that established in the bylaws. is or constitutes an

illegal act on their part.

Lastly, it must be stated that what Mr, Le6n Aveleyra manifested clearly indicates that he was not
the only one in agreement with Mr. Zayas performing this legal action. without a unanimous resolution of

the Board of Managers of my client.

(ii) Co-defendant Leén argues that there is no damage in the conduct displayed by

Zayas Dueiias.

That is, Leon states that the fact that Mr. Zayas changed the concession does not result in any

damage.

Voluntarily or involuntarily, the co-defendant is wrong, not to say it otherwise, because the
change which Mr. Zayas Duejfias consented to in the concession did cause property damage to my client,

because it changed, to Lusad’s prejudice, the economic conditions and the

TORCUATO LASSO Dos 37, PH. Co. POLANCO V SECCION
11560 MExIco CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
 

 

[stamp] [cut off]

 

 

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 9 of 85

VILLASANTE & FREYMAN

[Handwritten:] 549

financial balance that said legal entity had with respect to the concession before Mr. Zayas Duefias

changed it.

That is, the conduct displayed by Mr. Zayas Duefias, as will be shown at the appropriate

procedural moment, did cause a reduction in the value of the assets of my client and payment

expectations.
Along this line or thinking, it is false that there was no property damage.
(iii) Lastly, the co-defendant states that there is no causal link between the illegal act and
the damage.

Clearly there is a causal link, because it is by reason of Mr. Zayas Duefias, without authorization

for it in the terms of the bylaws of Lusad, changed the concession on behalf of and in representation of

this legal entity, which caused my client property damage.

B) As to the claim made in the claims of paragraph b) in the initial pleading of the lawsuit, co-

defendant Leén Aveleyra denies its admissibility by arguing the following:

10

TORCUATO LASSO DOS 37, PH. Co. POLANCO V SECCION
11560 MEXICO CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
 

 

[stamp] [cut off]

 

 

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 10 of 85

VILLASANTE & FREYMAN

[Handwritten:] 550

(i) That the organic representation has been executed with total and absolute honor, in

strict adherence with the law and the bylaws.

Untike that assertion, the defendant has performed acts overlooking resolutions of the board,

whose adoption he participated in, as we will see further ahead.

Added to the above, see the conduct displayed throughout this response to the lawsuit. On the one
hand he defends an act that damaged the company in arguing that the co-defendant’s changing of the
concession is not illegal, which is a clear conflict of interest, and furthermore, without any legitimacy, it
is clear that he now intends to annul via exception precisely a clause of the bylaws of Lusad, to avoid it
being determined that Zayas Dueiias has liability, the above instead of safeguarding the interests of the

legal entity of which he was member of the Board of Managers.

(ii) Now, he states that in hiring the audit company referred to in resolution 1.1 adopted in

the Board of Managers

ia

TORCUATO LASSO Dos 37, Pt. CO. POLANCO V SECCION
11560 MEXICO CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
 

 

[stamp] [cut off]

 

 

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 11 of 85
VILLASANTE & FREYMAN

(Handwritten:] 55/

session of December 14, 2018, he acted in accordance with the resolution of this collegiate body,

because that power to carry out the contracting was not reserved for any person.

As the basis for his defense, the co-defendant makes a separate transcription of the resolution
specified in the preceding paragraph. But he abstains from indicating the resolution of this administration

body in resolution Nine of this same session, which I will transcribe below for greater clarity:
“NINE. Authorization for the General Director of the Company to
negotiate with the providers of the Company and its subsidiaries,

their debts and_to_ implement the agreements adopted by_this
Session.

9.1 The General Director of the Company, Lic. Fabio Covarrubias Piffer,
is authorized to negotiate and implement the actions in the terms

approved in Resolutions One to Seven, inclusive, approved in this
Session.”

As Your Honor can see well, resolution one of the Board of Managers’ session held on December

14, 2018, should be analyzed in light of resolution nine of this same session

l2

TORCUATO LASSO DOS 37, PH. CO. POLANCO V SECCION
11560 MExico CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
 

 

[stamp] [cut off]

 

 

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 12 of 85

VILLASANTE & FREYMAN

(Handwritten:} 552

and not alone, as the defendant craftily intends to do.

From a proper analysis of the document in which said resolutions were recorded, Your Honor will
clearly see that the Board of Managers resolved that an audit would be conducted (resolution 1.1) and that

the negotiation and implementation of the hiring of the external company would be done by the general

director of the company, that is, Licenciado Covarrubias Piffer.

As such, the premise on which the defense of co-defendant Lean Aveleyra rests is false, that no

employee of the company had been appointed or set aside to hire the external company.
Along this line of thinking, the now defendant Leon Aveleyra clearly acted illegally in ignoring
the unanimous resolutions of the Board of Managers which he was a part of, which is definitely an illegal

act on his behalf.

TORCUATO LASSO Dos 37, PH. Co. POLANCO V SECCION
11560 MExIco CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
 

 

[stamp] [cut off]

 

 

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 13 of 85

VILLASANTE & FREYMAN

[Handwritten:] 553

C) Leén Aveleyra denies the admissibility of the claim in paragraph c) of the initial pleading,
referring for this to the statement in the chapter “Previous Clarification” and other statements he made in
response to the preceding claims, for which reason, instead of useless repetitions I request that each and
every one of the arguments set out throughout this document be inserted here by reference, from which

we see how unfounded and inadmissible the defenses and exceptions filed by the counterpart are.

There is no question and this will be quantified at the appropriate procedural moment, to
determine the losses and damages caused to my client by the co-defendants by their illegal actions,
especially the unauthorized modification. contrary to the bylaws, of the Concession that brought a

reduction in the value of the company’s assets. That is, property damage.

D) Again, Mr. Leén Aveleyra comes, in outright violation of the interests of Lusad. to the defense

of Mr. Zayras, because it is undisputable that the latter, without instructions

TorcuATO Lasso Dos 37, PH. Co. POLANCO V SECCION
11560 MExIco CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
 

 

[stamp} [illegible]

 

 

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 14 of 85

VILLASANTE & FREYMAN

[Handwritten:] 554

for this, contrary to the interests of the company. intended to grant a pardon to a person that is the subject

of a criminal investigation begun by the company itself, which he intended to discontinue.

But also, it is surprising that as a result of the investigations in the corresponding investigation
folder, a certified copy of which was submitted as evidence. the investigating authority has found
elements that indicate that Mr. Zayras may have participated in the facts that were reported, which shows
that his actions were never in benefit of the company, and that it never authorized or instructed him for

this.

Your Honor, Mr. Zayas in this case intended to do something similar by trying to withdraw the
action that Lusad filed against him. It is clear that what motivates his actions is not to perform acts in

benefit of the company, but rather the contrary.

Article 2,562 of the Federal Civil Code establishes that the proxy, in the performance of their job.
will subject themselves to the instructions received from the principal, and under no circumstances will

proceed against the latter’s express provisions.

TORCUATO LASSO Dos 37, PH. Co. POLANCG V SECCION
11560 MExico CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
 

 

[stamp] [cut off]

 

 

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 15 of 85

VILLASANTE & FREYVAELAN

My client never instructed the defendant to act in the way he did, that is, to grant a pardon in the
investigation case that was specified in the initial pleading of the lawsuit. Having even attempted to do

this is a clearly illegal action on his part.

E) Lastly, the co-defendant is “categorically” opposed to the admissibility of the claim of costs
and expenses. Nevertheless, given the bad faith with which the co-defendants act (proof of this is the
attempt by Zayas Duefias to withdraw from the action), among other reasons, the demand which my client

made of them is admissible.

Next I will refer to the response the co-defendant gave to the facts in the initial pleading of the

lawsuit, as follows:

FACTS.

In responding to fact 9 of the lawsuit, Mr. Le6n Zayas makes various assertions, which I state the

following in response to:

TORCUATO LASSG Dos 37, PH. CO. POLANCO V SECCION
11560 MExIco CITY
VILLASANTEFREYMAN.COM

Scanned with CamScanner
Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 16 of 85

 

VILLASany, n Er

Evan C F>] TRS 4

ARNG nwve T2235
f

; Yorn a kf a RVIClos DIGITALES LUSAD,
a ecu te ee CA eg vO 2 Reb, DE C.V.
Bee pwes hata
(7 Tit iGo EDUARDO 8 DUENAS Y
F ela ot, OTRO ZAYA

| 22 MAY 2019 ) JUICIO: ORDINARIO MERCANTIL
Lew i" exP EDIENTE: 1191/2019 *
Sk tens aan Coe ECRETARIA “A"
VEC USM SAL aS *%, -

(SUEZ: TRIGESIMO DE Lo crt.

T=
30
-—
ew

wt

 

>
A TOMAS ANTONIO FREYMAN VALENZUELA,
ado con cédula profesional 4987813, promoviendo en mi
gracter de apoderado general para pleitos y cobranzas de
fivicios Digitales Lusad, S. de RL. de C.V., (en adelante
gilt, ante Usted respctuosamente expongo:

 
 

En legales tiempo y forma, desahogo la vista que se

mend dar a mi poderdante con las infundadas ¢ improcedentes

ifensas y excepciones opucstas por ec] codemandado Santiago

 

Scanned with CamScanner
pease 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 17 of 85

Vit :
Pornga ey

’ referencia @ AqUetlog
ate

ec pres Me
Pal ; Ru hi
nie d I Ds {aciones y i tos que

4 el \echos
« va seit, CONSTI pen un

al dar respuesta al
4 csgnimiulo Leon Avelevra y
* Confesig

sin de su parte o pudieran

cume
nto:
8 tendientes a defender 9u

El codeman a intr c o ¢
dada 'Ntroduce uno capitul 7
n os

iat ;
que denomina “Cuestién Previa",

*

f

CUEST?
aiNO ON PREVIA.

b

En sintesig
» firma e] codemandido que era una

aga de mi mandante el exhibir low documentos en Jog qtie
fiada su accion ¢n términos de| articulo 10461 del Codigo de
famercio ¥ que al tratarse de documentos que se encuentran en
ma dependencia publica, y al haber side parte en ¢!
dagamiento de los mismos, se encontraban a disposician de

jasad para solicitar copia autentificada de los Mismos,
En primer término debe hacerse hincapié en que el

Memandado Leon Aveleyra no manifiesta en momento almuno,
Pipes bea ' i i: ll Le i 2

Seanna. ae

Mt
 

  

  
  

Vasa

% F Re. GUD
; TIA At
ne cdigamas bajo Protes

or. de .
| - en SU POsesign, s

 

que s¢ encuentra
2curn Fl
» limit Endlog ‘htos o bien que no las

1O¢e a
Mediante Se 'NSiste, a evadir su
is afortunados, Pues oo *rRumentgy

TMG Se Ve
fas]
syto mediante e} UC se te mas

2 le form adelante, po combatié
git SL ARIBMO BA Wuedado firme eft teauerimlento y por

f

|

En térmi
| rminos del arti
pocedimientos Civiles

ql gon sa bilidad
(r"

francamente

Cula gg del Cédi
de api Cédipo Federal de
mercio, las partes de un

  

jUicio estar
) obligadas a exhibir i
rr la cosa a do | noe
oi SuMentos que ;
d

Uicra en sy poder y que

Cacidn SUpletoria al Cédiga de

iM Bsees u islacion ;

f n a que fa legislacion Impone, no
hg partes en beneficio al derecho fundament
justicia, sino

solo a

al de acceso a la
incluso al juzgador para allegarse de todos

iquellos elementos que pueden crear conviccion para resolver la
ontroversia que ante él se presenta.

Es absurdo el! argumento de Ja demandada quien

nediante formalismos pretende que se violente !a posibilidad de
le el juez cuente con todos los elementos de prueba en

tteficio del propio procedimiento en que s¢ acttia, pues si no

Ba gtd 3
a .
Jemee LAPD rAd
ped £

ie
. eA
¥

pe

Document 46-25 Filed 07/30/19 Page 18 of 85
 

ys imposibilidag Para |
ao" :

¢ a
wwe reqsiericl,; c
ye A 7 TI que

; cs j a
gence AWE MG es IMtidican. TUviera en au posesion, cs
“9: 2 rnite
* pmnsavilidad bajo cl Q Waste

€xhi-:_:.
hicién de Ja documentacién

Tibte que evnda ona
the nie Ml manecdante podia

Con __ind
con 3 “PSMgencia de toda lo anterior deb
rs¢_hincapié ave el] coge oto anterior debe

Mandado fue requerido de la
tacién que ah . a.
m gion aue ahora ae eZ

Hicga a exhibir mediante auto
yp 21 de febrero del aio en b

~SCUCSO, anex cibidg que de ng
gcerlo ge fe eee je tendr 4a por Confes
= creas

ya! ode las afirmactones de mi
/Fgeresentadas auto que, at BO haber sido recusrido en la

' i gste relativa_al requerimiento que le fuera formuiado, el

| eae én arene sido, en consecuencia,
t

pnsentido por Leén Aveleyra.
ud

 

a,

Es .
ome

z Inclusive 5u Seforia, dada la conducta omisiva de los

mdemandados, a ja fecha se ha hecho ya en su contra cfective
dapercibimiento decretado en la resolucion del 21 de febrero de

019, por lo que las objeciones que pretende hacer valer son

inlundadas e improcedentes,

 

Scanned with CamScanner
   
 
 

ument 46-25 Filed 07/30/19 Page 20 of 85

 
 
 

|

Aclaradg

* Frey STA SE
lo MAN
ANter
| pseertos que al q Aterig

' Prog

ferirme a loa
| * Aveleyrg co

Pitulg de preslaciones

. Nie, .
ocedencia del reclamo GUE ge fategéricamente*
formula ¢
nm el

| A) El codemandad,

la
apitulo de prestac

1ONes de] CScritg inciso a} del

_gasiderer QUE NO S€ reunen en | inicial de demanda, al
: . , 4 (speci a
4 sementos de la accidn, Pecte, los requisitos de log
ree
/

  

is Ja
: Se le pretende fincar
seemandado Zayas Duefas Por fo siguiente: :

{i} A su parecer, no existe un hecho ilicito del

codemandado Zayas que violente la ley o el pacto
social.

Se equivoca el sefior Leén, Ja conducta despicgada

goer el sefior Zayas Duerias (a quien defiende a toda costa} al

. 3 lg fb te oy 5
femur cage: Lasse bd 3

. .
Heese ~
Nob ay ch AEE

gidtt identificnde ¢
ww

Wb, :
quye BAL NCLO iieity 4 SEMOVIZ DOH THT FOUL / 2010, ni
att chase.’ We my use al vadleantanr de clinprlesies

’ el {eiso (0) y (19) ile

lin Cy
. Uta aoe “idbay ras tens
ros Baciules, geindoia CU

pall

En la Clausula Vinee;
ttl Virginia Cuaria, ineron (oh ¥ Unb del

soci, los socio
act? , % de mi representada acondaron le

cep te:
gguien

|

VIGESIMA CUARTA.- Para que lis Sesiones cle]
Consejo de Gerentes se consideren jeymimerite
instnladas en virtue ode oprimera ooo uireriar
convocaloria ser necesarin hy presencia de, par
lo menos, 3 (ites) the los miemihras propretinies
o sus respeclivas suplentes, ai se hubieren
designado, oy Jos acuerdoy  delerin set
adoptados por cl vale de da mayurin de los
miembros del Conseja de Gerentes presees En
la sesion, Seat pPrapict aris a suplentes. La
anterior con excepcién de los asuntos due. oS

enlistan 4 continnacién jos cuales seran

considerados como un “asunto fundamental”
ara los cuales 5€ requerira la _peesencia_en
para los +" a_em

pe

teriores convocatorias, de 1a
primera © en ulteriores
Deveildad de los miembros del Consejo de

Gerentes_de la Sociedad y_8U voto undnime:

 

ast
dida

{o) La ala concesion, expe

. modifica nad fecha 17 de junio

nt ia. Movilidad de ta

gustitu i6n,

de México oe taximetros,
ciudad__¢F antenimiento a : é

Sea ee eae
—
~
~
—=
-

Scanned with CamScanner
 

€en_ ge0-1
jadividugi ge Sele

<_paanle aE POrte pabticn
Mri. sa oa Oo Pat de

fomo. wai e—TUmot ‘meri
vo sermtng ion *-Yities data

QUNCle, rec tePUMsIon, cesion
ae r Slelon © abe indece per

tr)
modificacify aelén, otorgamienta,

Ao ;
cencesion, . Btmiag ehunela go. euslquie,

 

administra Teen os
aer tituinn) Je Boeieseat #6 Situta lar ie lleeee »
Cualquier

 

 

Persona qne fuera designada como
piembro del Consejo de Gerentes, incluyends por supuesto af
shor Zayas Leon, al aceptar su encarge se camprometié frente
Asha sociedad, entre otros muchas deberes, a respetar ¥ cumplir
"las estatutos de la sociedad, pues cualquier violacion a les

oO. significa de su parte un acta contrario a la fey, y por

ende un hecho ticito.

En términos de Ia ClAusula antes trascrita de los

etatutos sociales, que fue determinada por el 6rgann supremo

dela sociedad, esto es, la asamblea de socios, para que puddiera

| procederse por parte Lusad a la modificacién de la conersion

r de la Sociedad con fecha !7

fovilidad de la Ciudad de México para la
con

7 de junio de 2016

 

apedida a favo

la Secretaria de *
‘” . mantenimiento de taximetros,
‘@Wstitucien, instaJacion, ¥ RY } ;

 
   

Scanned with CamScanner
=*cv=03930-CM__Document 46-25 Filed 07/30/19 Page 23 of 85
ViIbtua S es ay
. A By i a = .
TE on Fre I ie .
EY MAIN

gcalizacian de transport

e
" ciudad de Méxicg,

' asi

PUblicgn oo:
blicy individual de pasajeras
tacion de una 8Dlicaciss,

é ;

desarrallo, operacion, y
yp wiale® de taxi fen ace!

Gvil -
Pre la contratacién remota

Ante th
. ncamente ta “Concesién’”), se
lame

Hle , .
‘Und resolucion undnime del

No obstante jo Anterior

tos sociale ren fs ANCA conlravencion a tos
tu S
eat

or parte del C ' SIN que hubiere una resotucion
anime e de syot
ynnim Pp Onselo de Gerentes de Lusad, cl senor

gyas Duefias, el dia 7 de noviembre de 2018, suseribié un
jecumento pre fechado al dij

a “13 de abril de 2018", mediante
cual modifics,

| en detrimento de Lusad, sus antecedentes y
Hieias de sus cldusulas,

   
   
  
   

Slendo especialmente relevantes

feidenciando su conflicto de intereses con la sociedad), es un
Weto que contraviene los pactos adoptados en los estatutos

wiales de Lusad, pues sin que existira una resolucién

tee piganertGie 0 8 8
. aor yt
Loam abo bates be 2d
42 Ald i
page Carin!

;
7 pees
yy | AAT EEE | mt
i 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 24 of 85
ee

cae é
Vituasa, DDS &
‘TE 4 FRryMaAn
-

No existe
Mayor
ducda al respecto, la conductr

spleen POF YR Miembro dey oa :
edad mercantil, Yue violenta nsejo de Gerentes de una
constituye unh lo establecida en el pacto
echo ticite de sy partic,

Por Ultimo q
ebe ser
© Sefialarse que lo manifestado por

i Aveleyta ¢S Un claro indica
eo Ndicativg quc no solo él estuvo de

rdo en que el sefior 7ny .
acue Zayas, SiN Contar con una resolucién

snime del Consejo de Ge
una sees renies de mi mandante, Ilevara a
cabo es¢ acto juridico,

fil) Sostiene el codemandago Leén, que no existe
dafoe con la conducta desplegada por Zayas
Duefias.

5c 5th

eivib
i? ae 5
nodificado la concesion el senor Zayas no acarrea datio alguno.

Es decir, afirma Leon que cl hecho de que hubiere

Voluntaria o involuntariamente se equivoca el

cdemandado, por no decirlo de otra forma, pues la

nodificacién que de la concesion consintio el senor Zayas

Quefias si causé un dafio patrimonial a mi mandante, pues

todifico en perjuicio de Lusad, !as condiciones cconomicas y el

Pfge PEA

CO uamw. it
ae 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 25 of 85

 

FAME ‘ ah { +4-
® Fae verar

4 Moral tenia respecto de
a8 Duenas la niterara.

Es decir, Iq fonducta ¢
es

eas: coma qQuedarg eeeeek eg
1

une, si provocd

a

ef

demo
5
rade cn el momento procesal

UN disnyj
5 TWINCiG .
heen el valor de los activos
ai mandante y XPECIlAtivay de pap,
a.

~

 

 

ano

(ll) Por tltimo,

ofirma ef Codemandado que no existe
nexo causal ontre el hecho ilicito y el dafio.

\

  

Claramente si existe ese

nexo casunl, pues es cn
msn de que el senior Zayas Duenas, sin estar autarizada para

he términos de) pact |
ito en pacto social de Lusad, en nombre y

epresentacion de esa persona moral madificd la concesion, que
provocd a mi mandante un dano patrimonial.

B) En cuanto al reclamo que se le realiza en la
bestacion contenida en el inciso b} del escrito inicial de

dmanda, el codemandado Leon Aveleyra niega su procedencia
tyumentando lo siguiente:

a | 10

Scanned with mw ne
 

Se difiere de

tal as
everacion, el enjuicrado ha
alien actosa Hasanda bor alia ’ 4
rexoluciones del consejo, en

can éh ‘
ay adop & PArticlpads come se verd mAs adelante

Aunada a loa
Niterior, vé
le r, véase la canducta que despliegn
rea de ésta co
, fo Jars Nlestacion de demanda, por wn lado
| define un acto que dana a la compatia nb soxtener que la
nodifencion de la concesion por parte de su codemandade 10

a iicgal, to que constituye un claro canflicte de intereses, ¥

sor" '
i pretend anula

etatutos sociales de Lusad, para
ad de Zayas Ducnas, lo antenor en lugar de
que fungia

sin tener Iegilimucién alguna clara esta, ahora

r via excepcidn precisamente una clausula de los
evitar que se determine que

niste responsabilid
intereses de la persona moral d¢ la

wlar por los
scjo de Gerentes.

tomo miembro del Con

realizar ia

afirma que al
e refiere la

wntratacién del despache de auditores a que 8
ptada en la sesion del Consejo de
11

 
 
 
 

(lip Ahora bien,

molucién 1. 1 ado

Scanned with CamScanner
Case Teale Oe SR OM Document 46

 

ty '
(
y 1 rr
entos dei 14 Bey CAA, 4 \ j.
t
m gormidud n lo roman, mm d
e
facultad Parn ° 2018, 61 ectae de
j

call *© Ge
ZHe I, cont, K{ng colegiado, pues
at

Atlén no fue rescrvada

Party funy, My

( fe,
4 ' Uda
ipcidn sinledsa et. Ma, nf
ser Ve da Hohe \y “Aide hace ure
recedes siti Cinbsurgee Math tare

=¢ i 9, .
Out ad, Mada en el pearrates cpae
Mille rye

. a og tle ;
ae OFRANO de HAM INIstra cin | Palate lo cesuelta por
en

gamit sesion, | I reseatags 160)
fix

® Cla] Para mp Novena de esa

; AYOr Nariel:
pascribo: Clarice

4 Continuscion

| “NOVENA._Autorizac;

de la Sociedad ®nal Uirector_ General
proveedorea de la Boci.a.

1 la Bo —-~Megociar con
subsldiarlaa, loa adeudes 12-M* socledades

( 28 de lan mixmae
para implementar los acucras, . ac s
vat estaSesian, 48 Sdoptados en

9.1 Se autoriza al Director General de la
Socicdad, Lic. Fabio Covarrubias PaNfeer para
nepgociar ¢ jimplementar jas aceiones en los
términos ouprobades cn las Pesuluciones
Primera a Séptima, inclusive, aprohadas en cesta

Sesion.”

Camo bien sc podra percatar su Senoria, ta
tsolucion primera de la sesién del Consejo de Gerentes de
lusad celebrada ¢) 34 de diciembre de 2018, debe ser

mnalizada a la luz de la resolucion novena de esa misma sesion

12

Scanned with CamScanner
 

Vitbasany,

AF bee vera
ae aisladamenre come

*  cwdo. MaNosamente
ult
enh

la opretende = el
f

De tin anadlia,
SIN COrreet,
jiciones %e hicie FeCta del documento en que dichiss
ac . Teory
ee . de O Fonstar, su Senaria tend clare quc, ¢
ans)? de Gerentes resolv

; . . Que ose Hlevarnia no caho outa
dito (resohucion 1ty y tlie |

. S negoctacion ¢ implementucian
fr hs contratacion cde] despacho externo Ia I
‘ cy

la aria a cabo eb
ecior genera e | ;
ree A SOciedad, esta cs

. ; 8%, ch licencindo
cqvarrll DIAS Differ.

: Asi las cos :

a8, ¢8 falsa la premisa sobre la que hace
+

i gescansar su defensa el cademandada Lean Aveleyra, en el

 
 
  
  
  

gntido de que no se hubiere designado o reservado a algun

4 imcionario de la empresa para realizar la contratacian de}
oe ee
‘J iespacho externo.

En ese orden de ideas, ¢l ahora enjuiciado Leon

iseleyra claramente acto ilicitamente al desconocer las
xsoluciones undanimes de! Conscjo de Gerentes del que

frmaba parte, lo que constituye en definitiva un hecho ilicito de
quparte.

: ' i
Tibte Uae pase it |

Scanned with CamScanner
  

AF esty2y ae :

REY MAR

| Cc)

Lea
q Aveleyra ni
| station que Se TONntien. e “Ra la
f ine:
jendose Para ello Nciso C) de la demanda inicial,
em A

aie ‘ Man;
yclaracton Previa" y dems anilestado cn el

Procedencia de Ja

—s

capitulo de
P ANifes : .
puesta a las Prestucione, “taciones que realizo al dar

 

1 ; “ 4
a obvi0 de intitiles "EP CHicions Meceden, razn por Ja cual,
: % anlic; .
aseritos como st a ta letran se itn HO sr tengan por aqui

Sere
9g HegUTIENIOS que Se han
ne de las qe se desprep

ultan ser las def,
¢ res Clensag 3
qu “xcepciones que opone la
gntraparte.

Aran, todos y cada uno de
a
Puesta gio largo del presente

a8 ¢ improcedentes

No existe dud .
\ &¥ ello sera materia de la cuantificncién
ge en ¢l momento Procesal

   

Oportuns se realizar, para
4 (tegminar los dafios ¥ Perjuicios que se ca

usatron a mi
jandante por parte de los

codemandados por su ilicito actuar,

qe]
tl especial, la modificacion sin autorizacién en contra de los

statutes Sociales de la Concesién que trajo una disminucién en
d valor de ios activos de la socicdad, esto es, un dafio

patrimonial,

D) De nueva cuenta el scfor Leén Aveleyra sale, en

hinca contravencion a los intereses de Lusad, a la defensa de!
rtible que éste sin instrucciones

i4

 

tior Zayas, pues es incontrove

  

Scanned with CamScanner
cument 46-25 Filed 07/30/19 Page 30 of 85

   
   

ayo ;
| aa 98 a at
re ella, © contra de AA
amar CF Perddn Mtereses de |

+s © la i
qvestipactom Penal ini P&rSong nesiedad pretendi¢
7 ¢ . Mila ng We es sujeto

a “OMtinuas Pia sociedad, con lo que
ara,

5

ee or
, cion Pren
pve stiBA s en la Carpeta dente es Que derivado

; de ; de jas
aya copia Certificad, h NVeStipacig,

n Correspontliente,

tsa . Sido :
yotoridad investipadora ha en Ofrecida como prucha, |
» la

~ Contry,
| seno d
que el senior Zayas PUdo ha 9 tle

Su Seforia,

i cn el
petendio hacer algo par

 
 
 
 

Presente julci
ecido Zayas

al tratar d +o.
i . € desistirs es
que Lusad interpuso en su rse de la accién

El articulo 2,562 del Cédigo Civil! Federal, establece
fue el mandatario, en el desempefio de su encargo, se sujetara
tls instrucciones recibidas de! mandante y en ningun caso

bdra proceder contra disposiciones expresas de! mismo,

 

Peat. Pha J awe h bral st | AM! mo Fg 15
ga indies ap Pes

er ee ee

 
 

E) Por Ultimo, S€  opone
| «iemandado ala Procedenc

“calegéricamente” el
' del reclamo de Rastos ¥ costas,
jn embargo dado la mala

fe can Ia que se conducen los
pdemandades (prueba de ell
¥'

4

entre otras razones, es
3) procecente la cxigencia que mi mandante les realizd.
at

.. cin por parte de Zayas Duefias),

:

la respuesta que el
‘3 gifemandado dio a los hechos del escrito inicial de demanda
oct .

“ : ‘tonto sigue:

iy A continuacién me refiero q
‘

Pp
ra

| HECHOS.

    

Al dar respuesta al hecho 9 de la demanda, el sefor
lin Zayas realiza diversas afirmaciones, respecto de las cuales
4% manifiesto como sigue:

en. '
v

 

AN

En el terce;

Parraf,
hace la siguiente afirmacion:

{ Ma. Precisamente
numero ochenes escrit
ura ubhca
(85,214), de fee h a yainee Mil doxcientos catoree
mil diccisiete, ae

Pasa, diciembre de dos
| Roberto Garziin men te Ta fe del Licenciado
I degen cet atti
diversas [sociedad ae a particuiares mide
sociales de Ia ac eto Oras de las partes
LLC y Utbre, Lig, wt Que gon Libre Holding,

Desde este
momento mi mandante hace suya la

_eontesion del codemandado cuando afirma que los tencdores de

4s partes sociales de Lusad, lo son Libre Holding, LLC y Libre,

ie Libre, por lo tanto, lo que implica necesariamente que lcs
ie
Fi08) de mi mandante lo son tnica y exclusivamente esas

Lee te1s0nas morales y ni él ni el sefior Zayas Ducfias son socios de
E
gmandante como absurdamente lo han tratado de proponer.

oA steers

Asimismo, al continuar con la respuesta a! hecho
wveno de la demanda, el codemandado admite que la Clausula

fgésima Cuarta de los estatutos sociales de Lusad fue

   
    

rormada para quedar en los términos en que fealiza la

Atuscripcién.

17

[eure pAT¢: fA - ntl

Scanned with CamScanner
} qn

ti)

ti)

 

 

fesiones que el Codemy teas, Lusad
€

. itthy :

 

En cae Orden y
e

hace suyias las

consisten en ins

Que fa Cl4usuty Vigg

. C54
sociales de Lusnd fue Ma Cuarta de jos estahiiios
'formad
ay

Que en dich;
Claus
SUla xe a
ASUNtOS ue ge C8tnh establecia que denira de los

le 4

para los que se 7 CleTION como fundamentales

. era un .

* rsTe ; tot

la lolaticlad de los miemt ans
; tO

. % de} cansejo de
de mi Mandante, se» J ferentes

Hcontraban

lox conterides en
(ph) dle dicha

los incisns (a) y

. clausula y que xg
nipuicrites: ¥q n los

(o} Lai moddifencién o ta

favar de la sociedad con fecha $7 dle junia de
2016 por la Secretaria de Mowhdad de Vn
Ciudad _ de México para la sustitucion,
instalacion v mantenimiento de Laximetros, con
gco-locatiwicion de trasporte publico individual
de pasajeros en la Ciudad de México, asi como
el desarrollo, operacién ¥ explotacién de uno
aplicacian movil para la contratacion remotu de
viajes dc (taxi; asi como su terminacion,
suspension, cesidn, gravamen,  renuncia,
recision a abundono por cualquier medio

Conceman, expedide a

18

Scanned with CamScanner
 
   

Vi
RE YMAN

tp) La ace ptacig
FEITLUNCIA ge Cet PAMientn madih
mn ° KUO¢acitdn a

THU Pe ;
lemporal g AUtoriza is Cancesin, Permian

eudtl sea titular ¢. OF admi
: 1
sociedad,..* * © Ie, cig slFalivn de a
ser titular? ta

a

Ahara bien, : .
evidenciando de neva cuenta su

‘eto de inlereses co .

confi od Aa " 18 sociedad y en defensa, claro esta,
emandado

| ge su © » Pfetende absurdamente Ja nulidad de los

 

~ gagisoS antes (rascritos, lo que es 9 tmlas laces improcedenteé

opr wn lado por stt falta de legitimacion para clin, y por otra,

  
 
 
 

Aque la misma contrariamente a lo que sostiene no viola

‘i. ere
fi osicion legal alguna tal y como se vera a continuacion:
Wf

*
a
ie
1,
|
Si

UL 23INB) Como lo ha reconocido ef setor Ledn Aveleyra, él no cs
Went titular de parte social alguna de Lusad, es decir, no es

ae

=

socio de la misma.
Al no ser socio de Lusad es claro que carece de

| legitimacion activa para pretender, como absurdamente

lo hace, la nulidad de un pacto contenida cn los

estatutos sociales, ya s¢a via accién o excepcion.

19

aye Cat |
. ele ak €

ad

ah

[cates |
Pte ct fa

ait
eprefaed
wp ane }

 

Scanned with CamScanner
iia Documeni46-25 Filed 07/30/19 Page 35 of 85
Cire AD

A Frevaan
gs de consabide derecho

e un acto juridi
d dico pue
jnteresado,

que si bien la mulidad absoluta
7 de hacerse yaler por cualquicr
Cilo ng Sivnific
encuentrc = legitimada :

i, ara ello, ta expresion de
scualquier interee.
€ q Fesarlg" eStablec

4 que cualquier persona S¢

. ida por el legislador se
entiende y debe ser entend

ida bajo la figura del interés
juridico.

ese senti
En nudo, solo tendra interés juridico para

prevalecerse de la a nulidad absoluta de un acto
juridico, aquel a quien dicho acto afecta o pueda
perjudicar en su esfera patrimonial, y no cualquier

persona que crea que un acto se encuentra viciado.
\ Sirve de apoya a lo anterior.

F| “NULIDAD ABSOLUTA. PERSONAS QUE

0 ESTAN LEGITIMADAS PARA PREVALERSE DE
98° ELLA [INTERPRETACION DEL ARTICULO 2226
a DEL CODIGO CIVIL PARA EL DISTRITO
FEDERAL). El articulo 2226 del Codigo Civil
para el Distrito Federal preceptia que de la
declaraciOn de nulidad absoluta puede
prevalerse todo interesado. De una
interpretacién apagdgica y pregmatica de la
norma precisada se advierte que por todo
interesado debe entenderse aquella persona
que haya sido afectada eo su esfera de
derechos y obligacionues por cierto acto
jusidico, y que tenga interés ¢m invocar en
beneficia de sus pretensiones !a nulidad det

+i 20

 

Secannad with Anwa
f Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 36 of 85
Tr ~— t

W
\

rh
FREYMARN
misma, proving
cansiderarg que lq Wecrersay ya \ ‘
involwera gy Ghienes Ebresion cn an 7
% uber % sel
e] que Se Dronuncig la nun parte en ef Jie en
tle {LIC RE teste Nulid

Ke ad ubsetute lel acta
t .

mantener fa vigenem dee SW el oheurde che

MANCTH Absolyts a le in were tila de

—— 4

destruur ese piety, " nas personas, 4 ce

hubieran  sidg vied otras, aun cuanda tact:
Die tlectatay aclas

juricdiens por * OT SUN itttereses

laj
cantrasenices iUridien lo que ory oun

Gta partie, al
cl Jeialadar al

referenedia se
a, a ctifereneda cde

Mente

Pto lepil de
advierte que la nulidad abo\cite

la relativwa, eneue

4 . : lai ic,; i
proteccidtt al interés peneralh een i
disUNGeN chice aMbas no radica en que existan

pulidades de muyor a Menor prude, sino en et
in auc protegen, par lo que haba actos
cuyos vicios afecten a

. fan Litterés general y otros
que aalo alecten intereses Darheulaces, por esti
CITCUNStAtICA Se SNcionn COn mayer nyor a los

primecas, date que to son cmivihdables, y te
nulidad que lox afect: no es prescrputite, lo
que constituye la nulidad absolut Bn este
orden de ideas, siel lepishulor previds que de lit
nulidad  atsoluta puede  prevalerse  tade
interesada y ne lo hize asi cn relacion con ta
nulidad relativa, resulta cvidente que cilo
abedecid a que Ja_proteccién del interts
general justifica_que_curlquict persona que

tenga interes juridica _pueda_velerse_ ©

 

gervirse dc dicha mulidad, es_decit, esta

Zz inma, haya
itimada para prevalerse de lam '
sido 2 no parte cn el juicio en_el que ésta sc

declaré, dado_que asi se impide de manera

Caz g eto que atente contra NAtHiays
A rian piblico ¥ conte _el interes. general,
=tos para un sonas y Pp
surta ara unas per
ato efectoe F aolo hecho_de

    

  

21

 

Scanned with CamScanner
   

by

i
‘

yf

ice?”

  

b) Con independencia de la falta d

 

at
VitlaAsany, “Col %
Fre viaaeg

SEPTIMO TRIAY .
CIVIL DEL PRIMERS COLEGIA

CIRCUIT AD® EN MATERIA

Re, oe
ia en 1 unebra, 2 Multiple En bequidacion,
nanumiclad ce enert ;
Martinez Garcia na Ponente: Assia
Rivero Verano. amsFelstio; Carlos Arturo

s claro que los in-;
E AME 198 incisos (o] ¥ (p) de da clausula Vigesima

arta de |
cu OS estatutos sociales de Lusad, no afectan de

roa alguna : '
fo as al sefior Leon Aveleyra, es decir, no

ercuten i 7 3 ara
reperc €n SU patrimonio, siendo de esta forma cl

are i PS juridi i

que carece de interés Juridica para prevalecerse (via

accion O extepcion) de la supuesta nulidad que ahora
invoca.

Es realmente sorprendente y revelador que sea ahora

Whe se le pretende imputar una responsabilidad. que el

pnt 1 uae . . sot
: enjuiciado para evadir aquella en que incurrio, sin

legitimacién alguna, pretenda la nulidad de clausulas
previstas en los estatutos sociales de Lusad, por los

cuales debid haber velado cuando era miembro del

Consejo de Gerentes.

e interés juridico del

yalecerse de la nulidad, es falso

codemandado para pre 22

Tingait Mp

Scanned with CamScanner
   

» ee

“Ze
——
=

 

Vilas
Attire 2 Fre
VUA By

uc 108 incis
de 108 estatutog hois * 1d Clausuta Vigésima Cuarta
. . x
continuaci6y ae SXpoy te Lusad Stun dulos COMO it
Ne,

Para Construjr Uy

“FRumento, el

premisag TTronens enjuicindo parte de

Meclin
CHRANAL one a

Senorita. Af
aduinistrative dcnomingg
9

imperia de} Estad,

condiciones de un acto

las cuales pretenide
TMA Que cl acto juridice
Cancesién, es un acto de
Y come tal, los lérminos y¥

de tal naturaleza son impuestos

En virtud de lo anterior, afirma el enjuicindo, en ta
modificacién a una Concesién, no participa la voluntad
° del concesionario, al ser un acto de imperium el Estado,
a través de la dependencia correspondiente, impone
todas y cada una de las condiciones de la concesion y el

particular no tiene mas que acatarlas so pena de perder

Ja concesién.

Se equivoca el enjuiciado, las concesiones han sido,

incluso por nuestros Maximos Tribunales, considerades
inc .

. ; ue como tales
inistrativos mixtos, q
ctos administr
como @a 23

Scanned with CamScanner
  

‘A Case 1:19-cv-03930-

Vit ASany.

y :
FRE VAAN

Tig

artes, . Yer
R > MING dot COnces: dos Que provienen de ambas
quic CONStitLive,, Monat ¢
" COndie:
Money
4 ™ t v 1 ‘
od ificaeie tgulatorias en cuya

® a n Bos
concesionarig Pero au NO participa la voluntad del
c

omo del estado, ¥ otras

im1jpllestas o Cambiar sn embargo, no puedcn ser

.

os arbitra: ,
justificarse baja dete rbitrariamente sino que deben
" Fminad
OS suptestos.

que no pueden s .
eT Modificadas al arbitrio del Estado, se

encuentran jas rela:
clativas Precisamente a las cantidades

\ \ -

que por la prestacio rer .
vA ibiré el n del servicio publice concesionado
7 ercibiraé cl co .
ie 7 ncestonario, pues ello tiene que ver con
iY un principio fundamental de ese acto juridico, esto es, ch

£8"? equilibrio economico, en términos del cual, ese
equilibrio es el que faculta al concesionario para
determinar si se obliga o no en los términos de la
concesion, pues al final del dia su interés es el] de
obtener una ganancia y no para que le cueste a el la

prestacién del servicio concesionado.

ace la contraparte, que
decidir bajar la
pe 24

Seria absurdo sostener como lo h

el estado, arbitrariamente puede

vial bats Vy &
Ci ;

1 Pte.
hOi

ity feat
W é «

 

Scanned with CamScanner
 

 

 

se

 

eh rhe ne

pAdHED POPE erent ete diy, FT
Iie

pegs.
iF elde bed btorny 5.) Mies
. rT]

* [rte Vde-age sfoaoe dig tines

co PONT DEL bog, ¥
bie

¢
ats tte Vv. ols net qebver

ony ‘
u }edes MH de bites frrarhio berty bree ©? re
(Uhapy the
a eas;

jouer SOD aP ede Gagy Sasnatay,

pared tole basey
tHe pee edad fog pooner e mitety F

thisag
eit corettene ele: hh) Vol iartyg ( muh ete aie ta manananties
a

f'sy lev peter Tpeates tb fe
14
PU tear ae Fo geaabieteon teens peered panne

Jerre e] Uber Mee em teabtee e,
+ bey Peete b aye oty Yo rentetic hres ale ee

suusbeevedehey
a Vo Gato Ve opesernbecn ste, Arl oaenviedes paula
: ' nM
cieviae reads teres, Y Mere inaty Fpsge gel Pintierde pred repent aor
aln cl cobnentionidenty le] Colicenionurio, en bine pot

NEIpevesestek OTL Ol Titer peepaal,

fia decir, atin los unpectos reputatorion de sun eaticesiln
noe pueden ser modificndas o lmgotdersst tots co tandesurssveenates,

requieren de Unn justificscién banada en eb interes

 

general yueen el capriche de uns cauateoriclasel,

En concordancia con lo anterior, en el Capitule Cusrte
a

t title de concesién, por lo que te re
cesionada, 8

flere nv

inciso 4,3 de
los aspectos regulatorios del servicio can

establecid lo siguiente:

25

jt ab? rye TA ; f fi a

Scanned with CamScanner
A» Kets aS
tt an
ron Fy Yuan

4.3 Segun to
necesidudes mantle

ac tt! inte 4
Secretaria “eatlservicigs gue Pablico_y tas

dificar facultad. @ 5* detecteni, 1:
a ia ‘ent + TA autora,
Concesiin, fag Mraite

programas

Tari 4 Vigencia de la
: art Sy iy frecuencia,
conchtiones °Peratiy "nine

cubrir los ¢ Lip :

oy demas
a 5
ar yam letun}es tye dchan
OPCTACION ¥ ap ala S encueniten en
ej en log - :
ate acion _ 4hex_ del eunes ¥
; odificacions Sempre ¥ cuande  dichas
de bida . YAN sidias Ptevia
debidamente NOt ihteadas al Concesionarin
procuranda quc no se Pongn en riesgo ta
sustentabilidag financicta d
por ende la Prestacj

, © au opcracién ¥

on de} S€Ivicio...*

s€  aprecia de Io anterior, inchuso la
dificaci6n a las condiciones Tegulator

wo

jas de una concesion,
pueden Ser impuestas Arbitrariamente, requiriéndose para

0

\

  

en términos de lo antes transcrita, lo siguiente:

“ Oo ‘ asi
(i) Que la modificaci6n sea necesaria por
7. x
Ns ;
t 3 requeririo el interés publica;
a

{ii} Que en base al servicio se detecten las necesidades
de éste y se modifiquen, es decir, como se pude
observar ello presupone que el servicio eo “
estuviere en marcha y durante e! trascurso

la necesidad de
ve de manifiesto
n se ponga
prestacio

 

‘Bl énfasia es muestTo

12 . 1 ak

a4 26

Scanned with CamScanner
Pr Case 1:19-cv-03930-CM ~ DorerremiuhinpigguinittistsahaiodO—Page 42 of oy

{iii}

(iv)

yh ; .
-_ sh a

una Modificacig,,

; lo id on ta
especie). cual no acontec!

de decir si los accept ©

UN ¥ cuando se tridiuzca en

la
prestar e¢] SCTVicig ns

la perdida de

dificac: que con motivo de
modificacj
. ones ya no le es viable desde e! punto de
vista financiero,

Considerar que no obstante que la prestacian del
servicio le es adverso a no atractive al
concesionario desde e} punto de vista econdmico,
pero que aun asi debe asumir los cambios que le
son ordenados al tratarse de un acte de imperium
del Estado, resulta una aberracion, pues ¢s
absurdo que se le obligue a continuar con la
prestacién del servicio concesionado si ya no es SU

deseo al no serle ya atractivo desde cl punto de

vista financiero.

Dentro de las cuestiones que constituyen los

aspectos regulatorios de la concesion que pueden
ser modificados por el Estado, una vez cumpliendo
27

} rp fe i
prorat page
oy ages Cadll etl S-2
eT ec
fy

Scanned with CamScanner
YP 250 119 6:8:

VILLASANT, rn F gel 20
REY MAN
. Fequis
PrORramas de non Wenores, los horas,
$ _
Opcrittivis Me nimiente vy demas condiciones
“  Y¥  amtb
he : 1
CONTRAPRESTaC niles, NO ASE IA

TERCIUIRA, PU On QUE EL CONCESIONARIO
“PUES PARA SU MODIFICACION SI SE

REQUIERE
“SDE tay ;
CONCESIONARIO VOLUNTAD = - DEL

Tada lo anteri
vi .
OF se rabusterce con jos criterions que

stros Maximos Tribuna
we | . les han Pronunciado y que a
jjnuacton trascribo:

got
*CONCESION ADMINISTRATIVA. NOTION Y
CONTRA FOS REQLAMENTARIOS Y
CONTRACTUALES QUE LA INTRORAN. La
th concesian Adiminestritivn, enlendhdaa come ef
«-/ acto administrative mediante el cual el Extade
gw? concede a uty partienlr ha pester de oun
gt servicio publica o la explotacion de un bien del
fy dominio publica, crea un derecho en favor del
he concesionario que antes no tenia; sin embargo,

el acuerdo de voluntades plasmado no debe
concebirse como un simple acto contractual
donde primen intereses puruculares de los
contratantes, pues sc trata de un acto
administrativo mixto, en ¢l que coexisten
elementos reglamentarios y contractuales.
Dentro del primer grupo se encuratran las
normas a que han de sujetarse la organizacion
y funcionamiento del servicio ola cxplotaciean o
aprovechamiento de los bienes. las que el
Estado puede modificar sin el cansenuimuento
del concesionario, considerands como

ey Pep Ad ey fare uy 28

bo
abebe Bets
yoyeaAtd oR

?
tne A

fopere IAD O PAG TE Vi
reo. ©
wilt Ay AP LEE

  

Scanned with CamScanner
itor

Vitta fe
SAnte , Fay whey co
YM AN

+ “ e
aiguicnilcs: gy cont; let interds f
igualdad, aj Calidag 224 ”" €theral, tos

, Mulaty] wt
parte, ef clementy yc Onequilahetid te a
interescs Icgttimos de Attactuay
au favor una vituncidn nce™
no pucce se MALIA cad WMrlebic
Estado: atiend: “A unila

: haa
econdémicas ica

Pridege los
Muria, y cren a
© individual que
teralmente per ef

ayiae 4 4a8 ventajas
concrslonacia |) reotrrenten para el

. Ry iaty .
ft) Posituticar de iia “ AUS Inversiones ¥
: = Rlencr el j ,
financiere. Asi, el equihbno

toda c 14
ne encuentra suse GRCeRO ry Adininiatrativa
aA daa Malifieactones clel

" Tulan |
confarme a lag cuale WS cundiciones
: 's., " oe
prestarsc 0 el bi €l servicio publico debe

€n publico ser
: . explotado, al
mismo Oemps que garantiza tos intereses

legitimos de los concesionarios *

Meni¢

PRIMER TRIBUNAL COLEGIADO DE CIRCUITO
EN MATERIA ;

ADMINISTRATIVA
ESPECIALIZADO EN COMPETENCIA
ECONOMICA, RADIODIFUSIGN Y

TELECOMUNICACIONES, CON RESIDENCIA

EN EL DISTRITO FEDERAL Y JURISDICCION
EN TODA LA REPUBLICA.

 

Amparo en revision 95/2014. Radiomovit Dipsa,
S.A. de C.V. 17 de septiembre de 2015.
Unanimidad de votos. Ponente: Jean Claude
Tron Petit. Secretario: Marco Antonio Pérez

Meza.

1 icc i de enero de
is se publice el viernes 15 !
oie _ 1as F015 horas en el Semanarno

Judicial de la Federacion.

p sci £ 5 QO: 201083
Ti T: iS: Ai } t F .
ipo we

iC 6
ici deracion, Libro 26,
Semanarna Judicial de is Fe arate

Enero de 2016, ei 29

Scanned with CamScanner
Case 1: NF qv 0B930-CM Document 46-25 Filed 07/30/19 Page 45 of 85
SA bty E ger 4p
SF EYL 3
Administratiy,,

Pagina: S3t7e, ° Tesis.

ELEMENTOS ADMINIg
“MENTOS STR
administrativa’s. ELA INTEG
Estado oturga 4 tl cto Por mes i conceaién
un SCrvicig Piblic Particular Sto del cual ¢}
dominio piblicg aa Xplataciante eon de
actividades, ' en, lay lieacan yak tlel

nde ambas

¥ aun tn,

. s : . cu i

juridica se COnstituye on Cdiante cag figura
derecho en favar de

aquél, que .
| no tenia & difer, :
encia de la

autorizacion :
recxist WE PEFMite eb cies,
p stente, na debe co Ire de uno

coe as Contractual jie ce somo un

ee istrativo Mixto, en a ME trata de

\ el¢mentag reglamentariog cual cocxisten
los primeres consignan la fear ance eae

sujetarse la orga ian yc ee Tee ha de
¥ el funcionamiento

© puede modificarias

en cualquier instante, de acuerdo con. fas

nreeneaees del servicio, sin que sew necesario
eF consentimiente del concesionarin (horarios,

modalidaces de la preatacién del servicio,
derechos de los usuarins, ticélera}). Mientras

ith que los segundos tienen_como propésite
proteger_ cl interés —legitimo — de}
concesionario, al_crear_a su favor_una
situacién jurfdica_individaal que_no_pucde
ser modificada unilateralmente par cl Estado
¥ que se constituye por las clausulas_ que
canceden ventajas econémicas que
representan la garantia de sus inversiones y,
con ello, la _posibilidad de mantener el
equilibrio financiero de ia empresa. Asi, toda
noncesion, como acto juridico administrative
mixto, se encuentra sujeta a las modificagiones
del orden juridico que regulan Raica, i
iblica que debe prestars¢ @ el bien pu P
pu 4 ‘empo que garantiza los
explotar, al mismo tiempo

i jonarios.
intereses de los concesio 10

‘At
Ecepte tear PAs .
brea cule

anh

 

Scannad with Pnwe ._.
 

r Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19.-Page 46-8495 ™
A Fre YRiAN

CUARTO TRing

NAL Co
My sere Le
ADMINISTRATIVA DEL PRIMER ae mo
. mo CARCUETOD,
Incidente ie SUR H adn

Miullivision, 84 de t Hevinnsy 1 ‘

SAL de &, f2014, MVS
2013. Unantmldne aes OF 29 cle ignated
Gonzalez -Loyolig on

ww. Po _ Dp.
Pérez Rente: Patricia
Guillén Nunez, - Secretaries Carlos Laas

(le 2013 @ bees ol Rornen VA de diciembre
Juclicinl de la Federacion rN el Semanarcin
Epeoca: . Décima Epocn, Repistrn, 2005171,
Instancia: Tribunales Colegindos: de Circuita
Tipo de Tesis: Aislada : ,

Fuente: Giaceta del Semanasio Judicial de lu

Federncian Libro i, Diciembre de 2013, Taro
Tl, Materia{s): Administrativa, Tenis: 1.40,4.73 A
(10a.), Payina: L104,

>
.

 
  

} Es clara asi que fa defenan det enjuiciante se funda
poitfta preminn falun, ya que incliso tratandose ce
Wodificaciones a las aspectos repulatorios de une concesion, No
gueden ser impuestas arbitrariamente por ¢l Estado al
foncesionario ¥ abligarlo a conlinuar prestando el nervicion
pues ademas de que deben justificarse en base al imerés
‘general, e] particular prestador del SCIVicio ee
| necesariamente debe asumirlas estando siempre cn posibilidad,

aceptarlas
de considerar que Je son sumamente adversas, de no p

A isi¢ r lo
B serda Ja concesion, pere sera SU decision. Pa
ain y cuando prer'

3

Todt Ara Dae

 

Scanned with CamScanner
 
 

 

 

i
&
a

 

VILLAS Any,

x
re

4
FRE vara rs

yes pace 8 las con clones contractual
¢
| ego ser mo ificadas Tactuales, éstas sinicamente

Yo]
——<URtad de ambas partes,

Anterior

8

98 (pn) y | © despende que fa clausula

eneuentr PI) de tas estatutos sociales d¢
& apegada a derecho, pues:

siquicra las cuesti
; Ones regulatorias de tas
concesiones puedan ,
_— S¢r modificadas, en ellos se
ece, ¥ asi
sociedad debe entenderse, que para que la
oci¢dad exte
me su voluntad para modificar
aspecto:
{aspectos contractuales o regulatorios| la concesién
se requiere una resolucién unanime de! Consejo de
Gerentes, ya que bien podria suceder que. tratandose
cambios a los aspectos reguiatorios, no estuviera de

acuerdo con la modificacion y pudiera ya sca
falta de interés general

combatirla argumentando la
se cumplieron

a notificacién previa (extremos que no

en el caso concreto}, de lo que s¢ v0 impedida debido
al actuar de los codemandades o bien, decidir, a

ligarse en términos de fas
perder la concesiar.

32

de ese organo, no ob

través
atin baja pena de

modificaciones

ce ete barca be ths
5 red
fice ig
; wash af

4A v1

Scanned with CamScanner

 
vr Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 48 of 85

VitlLas “s To
* FRevmMan —

- Se insiste due Io g

falso, las CUCStiones do por el demandado es

Estado, esip es

cONCUTriIr Jy fel puede imponer sii voluntad, debe
cuestiones - “oncesionario en tratandose de
decidid “condmicas con base a las cuales habia

140 obligarse en un inicio el particular en

ciertos términos de {a concesion

Es evid
ente que el actuar de la contraparte fue ilega!

spent a los estatutos Sociales de Lusad, mediante la
ipodificacion de la que se duele Mi mandante, sin que para ello

t a

jgistira voto unanime del Consejo de Gerentes, pues s¢ modificé
‘yeagtraprestacion A la que tendria derecho, esto es, una
‘gestion contractual para la que si se requeria la voluntad de

oi mandante.

Pero aun suponiendo sin conceder que se tratara de
una modificacién a los aspectos regulatorios oc que no existiera
la diferencia con los contractuales, aun asi es, el senor Zavas
Duefias requeria, para suscribir el documento correspondiente

tf modificacién, de una resolucion unanime del Consejo de

Gerentes de Lusad que asi lo autorizara o instruyera.
pe 33

 

Scanned with CamScanner
. _ _ _ _ . “n°
Casa p.19-qV e288 ar eocument 46-25 Filed 07/30/19 vy Seats
* FReyvarat

En efecto, ag ;
1 n . ¥
; bajo cSe nhegado supuesto, el senor
10 estaba

ast autorizad
ys Le ° ¥ mucho menos oblizado, come lo
pace parecer el enjuiciante,

no se cumnpli
quando plieron las extremos necesarios [iiteres
mera o la necesidad clo] Servicin)
P cumplio el procertimicnite
capitulo Décimo Quinto |

jaclantel.

4 SuUscribir tal modificacian, menos
¥Y mucho menos cuancda no

de modificacién previsto en el

4 concesiin (como se vera mas

Sea como fuere, nl haber Btiscrito el documenta que

 
  
 

iico la concesicn el senor Zayas, sin estar autorizade para
dio en términos de fos estatutos sociales, convalido las
laciones que pudieron hacerse valer por no haberse cumplido
Fptdcedimiento previsto en la propia concesioén para ello y
"eepto, a pesar de fos danos que ello causaba a mi mandante,
una contraprestacién mucho menor a la que tenia derecho en

terminos de la concesién original y su primera modificacién.

Asimismo, al haber firmado de forma ante fechada (lo
ue nada lo justifica} dicha modificacién, privo a mi mandante
ide poder ejercer los medios de defensa correspondicnies, ya que

 término para interponerios ya habia fenecido, consintiendo

    

& Wg tes “1 34

Tem ararr Pag
i thea See oe eeatbeal
vi An ate!

Scanned with CamScanner
Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 50 of 85

a
VI LAS any yl @
® FRE yMan 7

Jas posibles y; .
af ende Pp es Molaciones u | ole
V pendencia concesionate qe en su actuar incurr
' i a

En sintesis eg fat, ve
° Qo

tered Alvario a derecho lo asevera
enjuiciado do
f el 4} Cuando afirm

& que ificacion a la
esi6n €8 UN ACIO Unilg que ja modificaci6n ¢
gone feral reservada

; : al Estado, pucs camo
sto trata ‘
neo visto tandase de aspectos re

Bulatorios, Jos cambios

dos y segui » ademas de que deben estar
_nfcados y Scguirse el i
sult Procedimiento establecido, micniras

contractuale: .
gue 8 es se fequiere de

 

pueden ser © NO aceptados

la voluntad = del
jorrario.

 

 

| ‘| Aside simple su Seforia, en los estatutos sociales se
ifytabtecio que cualquier modificaci6n a la concesion,
. feidentemente para scr suscrita por Lusad, debia ser
| eviamente acordada mediante voto undnime de! Consejo de
‘Gerentes dé mi mandante, lo que no fue respetado por el setior
saa Duenas, actuar de su parte que violento el contrato

social, lo que se traduce en un hecho ilicite de su parte.

EI enjuiciante niega el hecho 10 del escrito inicial de
manda, manifestado que no se reinen en la especie los
tementos de una accion de responsabilidad. Al respecto, en
trio de imutiles repeticiones, solicito se tengan por aqui
35

 

iti

Scanned with CamGeanna«
Case 1:19-cv-03930-CM Document 46-25__Filed 07/30/19 Page 51 of 85
Vi LL
AS

> ge
L
FRE Yuan cI “
4 letra ..

. i
9 argumentos Vertidos co "Seraran, tod

Ran 0S y cada uno de
an Crior
ye se de8Prenden "dad en cate ocursa, de los
' SONtrap

famenie
¥ 3CTan A lo

epee ACre ;
pecho HCHO A carey 4, los “Hades en ta especie: (i} Un

eee e e
mandante ¥ (td) un Nex9 Causal ¢ Mandados, (ii) Un dano a mi
tre

ascritos, COMO si gq |

ademandado, existe, afirmado por el

©! hecho ilicito y el dato.

que se encontraban a sy
al Tespecto Unicamente ha
recordar que sobre de esos instrumentas, y

a los codemandadas confesos de Jos

habérseles hecho efectivo e}

disposicién,

 

bra que

-

a se tiene
Mismos af

apercibimiento mediante
decretado mediante resolucion firme.

(ii) Por to que hace a que la modificacién de la concesian
es un acto unilateral reservado a! Estado, como va se
ha expuesto ello no es correcto, pues por un lado,
tratAndose de aspectos contractuales de la concesion,

Hd 36

s7 4
Drage dearce PAS Wee

Pyar Co a

vin Aster rl

tN

eparty

;
|
|

 

Scanned with Camo... _
alot b) at

x

an

+ ak
S ,

eae
”

alg resolucion novena de esa misma sesidn del C

 

VILL ASANTE . FIC Gr

FREY MAN

como lo son Ig
S¢ j
UEStiones ccondmicas, sc requiere
de la voluntag del conc |
¢s, lOS aspectos Térula

posibilidad de recy

csionario, y por e] otro, esto
Lonios, el concesionario esta en

consecutnci azarlos con indcpendencia de la
Cia .
aus ello traiga aparejada, deben estar

. ‘fi i
justificados en el interes eneral o bien, en la

necesidad del ser;.;
l servicio ¥ cumplirse el procedimiento

establecido en et Capitulo tS del titula de concesion,

la modificacion.
\

| En cuanto a los motivos que expone el demandado

var negar el hecho marcado con el numeral 28 del escrito

 

‘nicial de demanda, manifiesto lo siguiente:

Es falso, como ya se ha externado con anterioridad,
ge para la contratacién de un auditor externo a que se refiere
hresolucién 1.1 de la sesién del Consejo de Gerentes de Lusad

thkbrada el 14 de diciembre de 2018, no se haya designado o

mservado a una persona determinada, basta una simple lectura

onsejo de

Gerentes para percatarse de lo contrano.

Passe’ Eb oF \
tpied GP
adh t™

raay Dba Pod

vil:

Scanned with CamSrannar
ver 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 53.of

as P
VILLASANTE 4 FReYMAN ae

os Unicos 2
Y i Socios de Lusad, al ser los titulares de la
, geslidad de 8s Partes Sociales en que se divide su capital
L ata:
cit lo son lbre Holding, LLC, y Libre, LLC, wnicoes

, ara ¢jer
pcultados Pp yercer log derechos que con tal caraécter la

| ygisiacion aplicable les confiere.

Es claro asi que el senor Leén desconocié y actuio en
gatravencion a resoluciones del Consejo de Gerentes de mi

epresentada, violando de esta forma a su vez los estatutos de la

goedad en terminos de los cuales tales resoluciones al haber
7? gdo adoptadas en la forma prescrita en el contrato social, eran

i a dadas y por supuesto vinculantes.

a Por lo que sc refiere a la respuesta que vierte a los
x
+! ‘yh 29 a 40 del escrito inicial de demanda, el codemandado

[on Aveleyra insiste en los argumentos que Cxpuso al dar
xspuesta a los hechos que anteceden, es decir, no aporta nada
nuevo, razon por la cual, en obvio de inutiles repeticiones,
wlicito se tengan por aqui trascritos, como si a la letra se

riidos con
insertaren, todos y cada uno de los argumentos vertidos co

amterioridad en el presente ocurso.

  
 

. i anteriores, procedo a
an festaciones
Hechas las mani

; sas que de forma
@ionunciarme a las excepciones y defen 4

ys 38

8 an!
Dcaade toa 4

fy ee ®

Scanned with CamScanner
yr Case 1:19-cv-03930-CM Document 46-25. Filed 07/30/19 Page 54 of 85
a emerge

VIL _—- :
PASANT, ° Frey AAS A.
MAN

ecifica hace valer

cod
gerespondiente de su contes, _™andado en el capitulo

 

ue hace isti j
Q COnSistir en fas Mismas argumentaciones

“puso en el capj : -
ique. pu pitulo previo de su contestacién de

:femanda, la cual es por supuesto infundada e improcedente en
gencién a lo siguiente:

En sintesis, afirma e]} codemandado que era una
erga de mi mandante el exhibir los decumentos en los que
linda su accion en términos del articulo 1061 del Cddigo de
Comercio y que al tratarse de documentos que se encuentra en
wa dependencia publica, y al haber sido parte en el

‘oramiento de los mismos, S¢ encontraban a disposicién

lusar para solicitar copia autentificada de los mismos.

  

39

Scanned with Cam@eannae
P/ Case 1:19-cv-03930-CM Document 46-26—eubiledOZ20/19 Page 55 of 85

er .
SUmMplido cen lo anterior, esto ¢5,

ir e308 documentos } .
pibt * !2 accitn ec ;
<3 impro

e cedente.

De verdad que €$ ridicul

imples motivos: & la excepcion opuesta, por
os sl «

a

(i} La falta de exhibicién de documentos en toda caso
puede dar lugar a una Prevencién por parte del
juzgador, de la cual no fue objeto la demanda
instaurada en el presente juicio y el codemandado
consintio dicha situacién al no haber recurrida tal

Situacién.

Ahora bien, pretender como lo hace la contraparte

 

que una demanda sea improcedente por no exhibir
documentos, es tanto como afirmar y negar la

posibilidad de reconocer que existen otros elementos

   
 
 

de prueba.

(ii) En el caso concreto mj mandante solicité se
requiriera a la contraparte Ja exhibicién de los
mismos a! estar en su poder, pues é1 fue

F representante de Lusad y en tal caracter los
mantenia.
4 7 ai. bt ianme ly G os 49
; a PASE ee ; a
Feuiy DATS eyes a rs He

yee ASANTE F ‘Ext

V

Scanned with CamScanner
AY? ::19-cv-03930-cm Document 46-25 Filed 07/30/19 Page 56 UO SB

VILLASANT, ay FREYMAN

EI codem i
‘ andado no nego tenerlos en su poder smo

| gediante formalismos CXagerados Pretende evadir un deber que

a ley le impone de exhibir todos los elementos de prueba que te

eo requeridos y asi pretender que la accion de mi mandante
a improcedente, lo cual es lamentable,

Lo cierto es que, ef demando no combatio el

equerimiento que le fue formulado, no manifesté imposibilidad

para exhibir los documentos que le fucron requeridos y aun asi

se absstuvo de aportarlos al presente juicio, en consecuencia de

i negativa, se le hizo efectivo el] apercibimicnto decretado en
tos, firme por cierto, csto es, se Ie tuvo a los codemandados

( _aifesos de las afirmaciones que mi mandante realizé con base
"los documentos que e] codemandado se niega a exhibir y por

buenas las copias simples que de los mismos fueron exhibidos.

Luego entonces al tenerse como originales las copias
simples exhibidas como consecuencia de la negativa de cumplir
con un deber juridico que le incumbia a los codemandados, es
claro que la excepcién que s¢ responde es infundada e

; improcedente pues la consecuencia de la omisién implica el
?

  
  

| Cumplimiento del requisito de cuyo incumplimicnto se duele la

4 ttranarte.

Tout peAdie |e

41

Scanned with CamScanner
 

SEGUNDA...

FALTA pn
A CAUSA. —___* Marrmacton ACTIVA ©

_/

 

La presente
andado, pone eyj meepci6n, lejos de bencficiar al
cone . \ idencia SU total desconocimiento de la ley
ge 1a materia. Analicemas Pues, los

infundados argumentos en

que hace descansar la Presente excepcion:

Sostiene que ja acciédn no

fue ejercida por parte
degitima y con derecho para reclamar pretension alguna, ya que

yy haa su muy patticular punto de vista, para emitir una
3 ; esol cién organica, tuvo que celebrarse una asamblea que
;enitto unas “resoluciones undnimes” con fecha 14 de febrero de
22019.00 la que un supuesto apoderado de L] bre Hold ing, LLC
U -gibdibre LLC; determino dicha resolucioén undnime, lo cual
resulta corporativamente imposible por ser Jos codemandados

socios al SO% (cincuenta por ciento}, tante de Libre Holding,
| ILC; como de Libre, LLC, al respecto:

Las vinicos que tienen el caracter de socios de Lusad
ton Libre Holding, LLC y Libre. LLC, esas personas morales

son las tinicas titulares de la totalidad de las partes sociales en

  
  
 

Me se divide el capital social de mi mandante. Bajo la

. - 4 42
Irpeeg taper FAs 2% Bie

pL
yn LaSanic eet

Scanned with CamScanner

N /
 

limitada, o adoptar
i de asam aso
yon ios Socios de la sociedad blea (como fue e} caso)

El sefior Leg .
smposibie | On sostiene infundada y absurdamente
a s- pt
que 8 po Sdopcién de las resolucianes, porque ni é] ni
e)senor Zayas participaron eq laa

dopcién de éstas no obstante
‘ue ellos afirmas que son

    

x Socios de Libre Holdin , LLC y Libre,
| ye. NO DE LUSAD. . *

7 p- ;

v4 . :

Zest? Con independencia de que ni siquiera acreditan que
i

cx Mage socios de Libre Holding, LLC y Libre, LLC (éstas si socias
“de Lusad), lo que no podran hacer al no ser cierta tal

afrmacion, atin bajo ese negado supuesto, el hecho de ser

socios de aquellas no les arrogan o conceden a los

todemandados el cardcter de socios de Lusad, ni mucho menos
ks confiere derechos que son Unicos y exclusivos de los socios

de tna sociedad mercantil como lo es mi representada,

   
 
 

Por jo tantc, es falso que para Ja validez de las

H rsoluciones adoptadas en asarmablea de socics o fuera de ella,

2 3 r At.
frat efaie, [Aan 7
- a4
PUbeO Cumsate) ) seen Oe
c = rye
AW ARTE ‘

! 43

Scanned with CamScanner
  

Vv Case 1:19-cv-03930-CM Documeteneume

VILLAS ANTE Fre
YMAN

. peqhiriera la presenc}

a ;
| i “nUencia o consentimiente de los
; guiciados-

é

Asi las cosas

el
ici hecho de que los codemandados 10
yan participado en las

na} “S$ resoluciones unanimes adoptadas &
brero de 201 |
ya de fe 3, no les restan validez y/o eficacia alguna.

Asimismo, argumenta ct codemandado que la falta de
egitimacion deviene en el hecho de que la sesion no fue

protocolizada, ni agregada a actas, tampoco que hubiere sido

 

-sotificada al Consejo de Administracion. Vayamos por partes:
< \
mh. 1

i J En primer término debe senalarse que la jepislicion

ah

af

—

|
“a oxige como requisite de validez de una asamblen de saciax 0

Hie iiggplticiones undnimes de tos socios de unn goctedad

|‘ iabveantil, gue sca necesario notificar al organo de

ese
| administracion las mismas, por lo que es claro que

   
   
  

argumento carece de sustento legal alguno.

+2 tablece como requisite
legislacion se €s
Tampoco en la

protocolizacion dela
ho menos que scan inscritas

eta de asamblea o
3 Ede existencia © validez la
; +i ni muc
rée resoluciones ynanimes,

kn el libro de actas.

Scanned with CamScanner
Case 4:19-cv-03930-CM - ay
VIP ORS ° cl ( Document 46-25 Filed 07/30/19 Pade 69 of'85

FREYMAN

“PODERES

E
MERCANTILES LAS ggg .
EN UN ACTA DR Y REVOCACION CO AOE
JSURIDICOS MiFn, LEA SURTE ere
SEA ORS RHENTRAS su AUTEN E PPECTOS
MECHA Cee TOCOUIZADA a ne

i SEA 1

LO EXIGE an QUE TAL REQUISTrC NO
articule 10 de t “Y GENERAL RELATIVA. fl
Mercantiles ¢ fy General de sacedades
yociedades oe ret Tepresentacion de las
imponiendo como » atvo oo jos poderes,

‘ . bli FACT : :
publicos en | Baciones de las natarios

® protocolizacig
ty a n t ‘ “lL *
contengan poderes otor Ie net

mercantiles, ya

ws que
Rittlas por las sociedades

guc senala que pata
reconecerles validez, es necesario que hayan

rencienad, fonerindo 0 apreyado al epéndic
a € otros documentos, les
que acrediten las facultudes del érpano social
que acords el otorgamienta del poder, confarme
a los estatutos de Ja sociedad. La finalidad de
exigir (ales requisites es dojar constuncia d¢
que el poderdante efectivamrnte gaza de las
facultades y calidad con que se ostenta, y de
que legal y estatutariamente esta autorizado
para otorgar poder, y con ello se di seguridad
juridica a los terceros con los cuales celebren
actos juridicas. Ahora bien, tratandose de la
revocacion de poderes, los numerates 10, 145,
149, 162 y 194 de la aludida legislacion no
exigen que el acta de asamblea donde consta
sea protocolizada ante notario para que
gurta efectas juridicos, po! lo que aun
quando sea_un do umepsto_de caracter
do, lo acordado_en_¢lJa_surte sfectos
7 6 antes

desde _lueeo. I au autenticidad no

protocolizaciOn, Den ena :

—
,

i de que no
en juicio, a pesar de que Tr
sca desvirtunds <2 pues tal “requisite na lo
es 7 = General de Sociedades Mercantiles

exige . .
para la revoca

 

Towed wall a B ~f wag? Se BU
Te.
ya ae ert

 

Scanned with CamScanner
V™ 1:19-cv-03930-CM Document 46-25 ~Fitecrenserte- Page 61 of 85 ie

VItLASanre 7 Faryn
AN

SEGUNDO TRIBU
NA
MATERIA CIVIL DEL CUARTECLEGIADO
CUITO.
Amparo directa jn
C.V. 13 de jutiea g 2006. De ano, S.A, de
Ponente: Jose Gate Unanimidad dr votos

Sceretaria: Guillermo Erik Sime te, Redriguez.
9° eZ,

EN

Epaca: Novena f&

Instancia: Tribunales oi) Resistte: 172173,
Tipo de Tesis: Aistags “Rade ate Circuito,

Puente: Semanario
XXV, Junio de 2007 ¥ su Gaceta, Tamo

IV.20.€.59 C, Pagina: oatenatn Civil, Tesis:

No obstante Io anterior, S¢gun se acredita con el
{ Scumento que adjunto se exhibe como Anexo 1), y que s¢

ve apa nica exclusivamente para desvirtuar_las
“gfensas VY excepciones opuestas por la contraparte en

‘gangnos de lo dispuesto por el segundo parrafo de! articulo
29" . _
4978 del Cédigo de Comercio, las resoluciones unanimes

adoptadas por los socios de Lusad, si fueron protoecolizadas ante

@datario pirblico.

Asimismo, y com independencia de que no es un

requisito de validez o eficacia, es falso que las resoluciones

‘unanimes del 14 de febrero de 2019, no hubieren sido

agregadas al libro de ac

i %ra demostrade a traves de

  
   

tas societario correspondiente, lo que

la prueba de inspeccién judicial

‘rrespondiente. 16

Fever pyar e

Scanned with CamScanner
Yase T:19-CUPF93Y- GM. Document 46-25 Filed 07/30/19 Pa

857»
ANTE Og b5-O ee

Feryean

, pues inchiso
' MES DE LA TOTALIDAD DE LOS
ocloS ane isto adoptadas, se determing designar A
giver 848 personas para que en Nombre cdc la sociedad, con
potivo del acuerdo de los R0cios, ejercieran la accién de
esponsabilidad, dentro de ellos

, al suscrito, quien comparecié
al presente jgurcro con un poder Olorgado incluso cuando el

gehor Ledn Aveleyra era miembro del consejo de administracion,
of lo tanto no puede ahora desconocer esa personalidad.

ray El

| enjuiciado trascribe dos tesis aisladas para
Vretender sustentar Sus argumentos, tesis que para SU
\ slot BDA se refieren a supuestos que no se actualizan en la
(eageie
Age

Las tesis citadas por la contraparte y/o la legislaciOn
aplicable, jamds senalan que Ja persona que debe de ser
designada para cl ejercicio de 1a accion de responsabilidad
tenga que ser un representante organico de la sociedad, sino

blea quien determinara si se
‘que se refiere a que es la asam q

  
  

Broced 9 en contra de los administradores, no limitandola
cede on

‘oe para el ejercicio de la accion a
4 forma alguna a que S¢ design

| | 47
Pasta PAG: P Asst: . it

palate

Web es “ts

Scanned with CamScanner
 

Pr 1:19-cv-03930-CM DocumeitixgGp2Smehilec 07
’ te, -
e-yos~| a

Vik.
LAS aNTeE . Fe
EY MOA thy

tl

Es decir, si ta Asamblea des 1
arcicio de la accide CSigna aun tercero para ¢
oe cs previame t yee Oforga paderes © no contaba con

re: ente
i ' aon Ofargadas, es evidente que exe tercero, 10
erado, ni titular
ap ‘ del derechy subjetivo, carecerla de
iti idn activ
legiumac ctiva tanto en la causa como en el proceso, pues
ederecho de exigir Fesponsabilidad no es trasmisib! ¢, razon por
Sy cual en dichas tesis “a
a ¢ . Se establece que no se surte la excepcion
\ ;
‘revista cn cl art .
) pre tculo 163 de la Ley General de Sacieclades
* Mercantiles.

Zhe En pocas palabras. e]J

i ' codemandado pretende

“establecer requisitos que la ley no exige a efecto de que evadir

una condena cn el presente juicio, pues incluso la tesis que

ascribe para distinguir ta representacion organica y funcional

_ fo tiene los alcances que mediante una interpretacién
inexplicable e) senior Leon pretende atribuirle; esa tesis se
tefiere a que la responsabilidad que se pude imputar a quien
¢erce Ja responsabilidad funcional no requiere de acuerdo de la

asamblea, mientras que la de un representante organico si lo
48

4

 

Scanned with CamSeannar
C 1:19-cv-03930-CM Document 46-25 —Pred=Qd/20/19—-—PaGen64ao iS 5 —
Vi yet
SEAS Andy, ONAN

y :
FRE YA An

ee est
, i—nacio de apoderad ° Prohibide sta improcedente Ja
t ge? . aca de la Soc!
epresentacion de ella Sjercite tedad para que en nombre y

. la accig ys
contra de on administrade, fO6n de responsabilidad en

  

 

O 6° ~
. aRTICULO 6° DEL COnIGo CIVIL FEDERAL, EN RELACION

Ma 10S ARTICULOS 75 y 7. DEL REGIMEN PATRIMONIAL
{ DEL SERVICIO PUBLICO,

f

lh
© *¢l4usula Vigésimo Cuarta de los estatutos sociales de Lusad es

Sostiene el demandado que el inciso (0) de la

nuio al contravenir disposiciones de orden publico, lo cual es

jalso como @ continuaciGn se expone:

El senor Leén Aveleyra, no es titular de parte social

i . :
alguna de Lusad, es decir, no €$ socio de la misma, pues como

 
   

st ha senialado y acreditado, los “nicos socios de mi mandante

lb son Llbre Holding, LLC y Libre, LLC,
49

Powe Ait) Pas
Pore

Scanned with CamScanner

a
   

OP See 0830-eN Document 46-25 Filed 07/30/19 Page 65 of 85

Vittae

Abies. SANS
Tt a oF 3 \ se

no x .
S¢r SOcig

de 1
odemandada Usa, .
dl & ATece de NO existe duda alguna. que

arin © EXCepcion, Ia hulid ‘eitina
h ad

19 para pretender, vid

pseutultos sociales gue tinie de un p

sociedad,

acto contenido cn fos

: te j
je ft Acumben al funcionamiente

Pued .
jateresado, ello no si ani © Nacerse valer por cualquier

Ca que ey; i
Ge cualquier persona se encuentre
€Xpresi6n de
legislador SC entiend
L pajo la figura del interés JUridicg

egitimada para ello, js

pstablecida por el “cualquier interesado”

e y debe ser entendida

Q En ese sentido, solo t

prevalecerse de la nulidad

iM

gsi: . ae

¥ quien dicho acto afecta o pueda perjudicar en su esfera
patrimonial, y no cualquier persona que crea que un acto se

endra interés juridico para

ee 1: a
‘ : ta =
<P

absoluta de un acto juridico, aquél a

| encuentra viciado. Sirve de apoyo a lo anterior:

“NULIDAD ABSOLUTA. PERSONAS QUE
ESTAN LEGITIMADAS PARA PREVALERSE DE
ELLA (INTERPRETACION DEL ARTICULO 2226
DEL CODIGO CIVIL PARA EL DISTRITO
FEDERAL). El articulo 2226 del Codigo Civil
para el Distrito Federal preceptia que de la

declaracién de nulidad absoluta puede
a Resi Fe oh 50

or Pais tty
peg th Cronard
ee arp ere RPM Es

 
Pr case 1:19-cv-03930-

 

4 FRevewagy -
prevalerse to
iaterpretacién vio intercsaas De
SOrMmA preciga Eica | " ania

Y Pragmatica de |
intereaziia dehe AC adviest, que por tada
® af aquella persona
Gerechoa y ob} Setada en gy enftta de
juridica, y guy

beneficio de sus nee en invacar en
MISMO, Previameny ‘enaiones la muliduel cel
considerarn que In ex efrelada, yn que si ae
invelucra a quienes Presion en andlinin adlo

Tue A
el que Se Bronuncié la nuld eon ee ele 8

» 80 in int , ‘
mantener la vigenci
mancra abeoluta

Para unas persenas, y tle
hee ese a Pata otras, aun cuando todas
hubie 3100 afectadas co sux intereses
pyuridicos ‘por tal acto, to gue es un
contrasentida juridico,

url Por atra parte, al
atender al propdsita que tuvo el teyistador al

instituir cl precepto legai de referencia se
advierte que la nulidad absolita, a diferencia de

la relativa, encuentra su justificacion en la
\ proteccién ai interés general; cn cfecto, la
ae. distincton cntre ambas no radica en que existan

nulidades de mayor o menor grado, sinc en el

7 40 interés que protegen, por lo que habra actos
eat cuyos vicias afecten al interés general y otros

vt que sdlo alecten intereses particulares, por esta
7) circunstancia se sanciona con mayor rigor a !os

primeras, dado que fo son convalidabics, y la
nulidad que los afecta no és prescriptibic, lo
que constituye la nulidad absoluta. En este
orden dc ideas, si el lepislador previe Que de la
nulidad absoluta puede prevalerac todo
interesado y no la hizo asi cn relacian con ta
nulidad relauva, resulta evidente que

i la protacelin nterés
oe as ifica uc cualgier peTsona Gus

- co pueda valerse o
renga interés {uridict t"'., “decir, esta

terés
servires Sara provelesse. d= laniems. bays
itima —

da para reve erée 51

mop Ma ase
oe) os ve '
je ‘

om ae ee hl) ait
“yh? - . tants! oatt

. t
Agari

 

Scanned with CamScanner
   

fica que 9, -1%t_nal gt] que tet
de orden pents'® que ae te de faa
surta sus ef, c toes ontra - £ Ontra normas

Obras no poe PATe uns teres general,
Primeres no he —#l soly cong aus ¥. pare

He 30 demay sdo a © _que las
SEPTIMO _ =O tal nulidead,”
CIVIL DE

IBUNAL
* COL -GLAL ;
L PRIMER CRC ALO EN MATERIA

hay on QUiebry 3
| Unanimidag Voto © there de 2004
™

, ¢
| Martinez Garcia. Ponente: Anastacia

. ne :
Rivero Verang, Fretaria: Carlos Arturo

 

Al no s
| AO Ser el setor Lean socio de mim
| incisa (0) de la clausus Vigesima Cipart
‘ sociales de Lusad, oo afectan de form

andante, ol
a de los cstatutas

a alguna su esfera
juridica, es decir. no repertuter

wd

€N SU palrimoriio, pues es una
P'porma indiv

idualzada que soln ene efectos dentro de Ja
sociedad y por lo tanto carecen

exterior de la misma.

de trascendencia hacia el

Sea como fuere, para construir su argumento cl

mjuiciada parte de premisas erroneas mediante las cuales
pretende engafar a sii Selioria, Afirma que el acto juridico
administrative denominado concesion, ¢s un acta de imperio del

Estado, y como tal, los términos y condiciones de la un acin de
i

 

— | Sih hav atp eS 52

 

Scanned with CamScanner
yr Case 1:19-cv-03930-CM Documel tease epnO i SO Ln aU eEnEnanaeans

AT
Vitvasany, ‘ E i > 1, } oye
“RE VAR

ul
orea ja Concession, Nad del Particular a quien se ie

En Virtud de Io Anterior, afi

Ling SCONCE sin,
concesionario, al ser un

V modificacion a Tina el enjuiciado, que cn

MG Parlicipa la vohintad del
act a

endencia c Ode IMPerium ef Estado, a traves de
la dep i OTTeSPondiente, impone todas y cada una de
js condiciones de la concesign y¥

el particular no tiene mas que
gcatarlas So pena de perder fa concesion

ue al s .
Q Ser un acto de imperio que pude ser
*yodificado Unicamente, si asi

: lo decide fa dependencia auniliar,
} es hulo el pacto societario que preve que para la modificacion de

oe
Vn concesion, €Sto &s, que para que Lusad externe su voluntad

‘ para ello, se Tequiere de un acuerdo unanime del Consejo de
2 =o S ie

at

‘ Getentes, con Jo que 4 su parecer se violan las atticulos 75 y 76

at jee

" «de la Ley del Régimen Patrimonial y del Servicio Publica,

| Se equivoca el enjuiciado, las concesiones han sido,

incluso por nuestros Maximos Tribunales, consid¢rados como

 
 
  

actos administrativos mixtes, que coma tales. conlienen
verdaderos acuerdos que provienen de ambas partes, tanto del
J toncesionario como de! estado, y otras que constiluyen
| 53

Scanned with CamScanner
   
     

led 07/30/19 P

spndiciones remuatorias en
| icipa la volunta,

NCEsiny :

i a .

40 pueden Ser IMpuestag «, cam); MO, pero que sin embargo
F Tar . ; .

jen justiicarse baj 8¢ arbitrariamente sino que

Dentro de Aaquellas ey

. Cstioncs relativas a una
esion en la que sj icj
cone TUE Si participa ta veluntad del concesionario ¥
modi
Odificadas aj arbilrio del Estado, se

AS concerni : .
'entes precisamente a lay cantidades

que no pueden ser

encuentran 1

or la prestacid . ;
que P P acion del servicio publico concesionado
percibira el concesionario, pues ello tiene que ver con un

principio undamental de ese acto juridico, esto es, ¢! equilibrio
gondmica, en términos del cual,

eee

ese equilibrio cs e] que faculta
f ; J concesionario para determinar si se obliga o no en los

yt, .
| | :derminos de la concesion, pues al final del dia su interés es el de
t tes

‘obtener una ganancia y no para que le cueste a él la prestacién
' o> ;
sda} servicio concesionado.

ph

* at

i
Seria absurdo sostener como Jo hace la contraparte,
/que el estado, arbitrariamente puede decir

bajar la
| contraprestacién a la que tiene derecho un concesionario, y que

 
 
  

éste debe de aceptar las condiciones econémicas que incluso

4 . : aun asi para no perder la
i pudieran no serie beneficias, pcre * Pp P

\

v

| Ste sh 7 54
Tor tare: Ron

Scanned with Came.
Document 46-25 Filed 07/30/19 Page 70 of 85

Case 1:1999V493930;CM ;
SAN Ty CMs a

Fr
Rt Phe apy

40 © incur;
coner® Urrir en un
Posible

i $ en i 1 . ®
jue contra de gu voluntag Meumplimienta deba
ad,

Las cuestione

S regul
: aton
aiablecen los términos , "18S mediante las que se

COndici
ones de fa orpanizacion y

qacionamiento del

SErvicin py
Publi
Ico Concesionado, son las que el

ucde modifi in
gstado P Uicar sj
el Sohsentimiento del concesionario

sempre ¥ Cuando se jue:

Es decir, ay
aun
esién no | es Bspectos regulatorios de una
nc u
on Pueden ser Modificadas a impuestos
Mybitranamente, requieren de una justificacion basada en el

i interés general y no en el capricho de Una autoridad

dial

   
 
   
 
  
  
   

ey En concordancia con Io anterior, en el Capitulo

i mh 4 . . z
/ Bgared inciso 4.3 del titulo de concesién, por lo que se refiere a

meyit
5 0s aspectos regulatorios del servicio concesionado, se establecid

lo siguiente:

*
4.3 Seguin lo requiera el taterés pablico_y las
: ieios que se detecten?, Ja

necesidades del serv |
Secretaria esta facultada para = autorizar,

odificar o reonentar durante la vigencia de la
— horarios, Ja frecuencia,

Concesién, 08

  
 
 

95

Forauars bass

i
1 j tel

Rist

Scanned with fame... _.
 

Wr case 1:19-cv-03930-CM Doewaagigiie

VILLAS Any, pts
& Frey
~¥MARM

programas

operacion i" Que
documentacion TAalan er, encuentren en
imstrumento " ei anexa e sertecedentes y
i ik. tem presenie
ee caciones haven ¥Y euandn = dichas
AMe€nte . Sicko ‘ :
Notifies Previa ¥
Procurnnda das al ic -
oncexiananio
stsientabilida ne ac POARH en rieneo Jn

qd finane;
e
por ende ta Prestecian del sewn operacion y
10..."

Como se
4ptecia . . ;
ihcacion a la .. de to anternor, incluse la
modih S condiciones regulatorias dc una concesion,
: n ser j ee
na gueden ser impuestas arbitrariamente, requiriéndose para
dio, en terminos de lo antes trascrito, lo siguiente:
*

(i} Que la modificacién sea necesaria por asi

a

requerirlo el interés publico:

Que en base al servicio se detecten las necesidades

a
aes
ae
—_
&
—

—

de éste y se modifiquen, es decir, como se pude

observar ello presupone que el servicio ya se

=H
=
at

estuviere en marcha y durante el trascurso de la
prestacién se ponga de manifiesta la necesidad de

una modificacién {lo cual no acontecié cn la

especie).

(iii) Notificar previame
le daria oportunidad de decir si los acepta o

aun y cuando se traduzca en
ee 36

nte al concesionario los cambios,

lo que
no, y en éste ultimo,

Pelee na

 

Scanned with CamScanner
 

(iv)

 
    
 

Marsa Fa

¢

pPrestar

ec! .
modj “¢rVicio que . de las
odificacione con motivo

. yan
vista financiero 9 le es viable desde e1 punto de

ONncesi¢ .
Sesion, no continuar obligado a

Conside
ror
Que ho obstante que Jn prestacian del

S¢rvicio |
¢ .
CS adversg o no. atractive al

concesi :
ae Si debe asumir los cambios que le
Sal tratarse de un acto de imperium
de] Estado, resulta una aberracion, pues cs
absurdo que se le obligue a continuar con la
prestacién dei servicio cancesionado si ya noes su
deseo al no serie ya atractiva desde cl punta de

vista financicro.

Dentro de las cuestiones que constituyen los
aspectos regulatorios de la concesién que pueden
ser modificados por el estado, una vez cumpliendo
con los requisites anteriores, los HORARIOS,
antenimiento y demas condiciones

programas de m
NO ASt LA

ambientales,

operativas ¥
CONTRAPRESTACION QUE EL CONCESIONARIO

gA; PUES PARA SU MODIFICACION SI SE
cn 57

ERCIBI
a a ey

 
 

VeEe
Ro vey

a N

REQUIERRE DE

CONCESIONAR, |“ _~—- VOLUNTAD

Todo lo anterior se
uestros Maximos Tribunales

ontinuacion trascribo:

“CONCESION
S ADI
ELEMENTOS MINISTRATIVA. NOCION  Y

CONTRACTUALES REGLAMENTARIOS Y
concesid ae QUE LA INTEGRAN. La
Ston administrativa, entendida como el

to ini : :
sete faministrativa mediante ef cual ef Estado
nervicie oo UN particular ka gestign de un
: 0o publico o In explotuctin de un bien deb

dominio pablicn, Crea un derecho en fiver del
. wie que antes no tenia: sin embargo,

ei acuerdo de voluntades plasmado no debc
cencebirse como un simple acto contractual
donde primen  intereses purticulures de los
ao contratantes, pues se trata de un acto
~eS\h2 administrative mixta, en el que coexisten
¢clementos reglamentarios vy  contractuales.
Dentro del primer grupo se encuentran las
normas a que han de sujetarse la organizacion
y funcionamiento del servicio o la explotacion ©
aprovechamiento de los bicnes, las que el
Estado puede modificar sin cb consentimiento
del concesionario, considerando i
principios rectores del interes saereh - OS
siguicntes: 4) continuidad, b) a a a, ¢)
igualdad, d] calidad y ¢} asequiovida or ee
arte, el elemento contractual pro ege los
ee g legitimos del concesionario, ¥ fica 8
ae ituacion juridica individual que
su favor una St dificada unilateralmente por el
no puede ser me basicamente @ las ventajas
Estado; atienae representen = para el
econémicas que
eee oe
Spier Cun

vl gait

   

Togecle

Tobustece con los criterias que

* han pronunciado y que 4&

Scannoad with Oa~ne_
Sr eg

  

 
   

VILLAS
At
iTE A FRevaAN

concesionario La :
la posibilidad gerantia de
financiers. Asi, tod

SUS inversianes ¥
Tra ee
htener ef equilibria

ac * .
se encuentra sujers aaeeee administrativa
S Modificaciones de!

orden juridico

conforme a lag cual Tesulan tas condiciones

prestarse 0 el bic “8: €] servicio pitblico debe
" publico ser explatade, ab

mismo tiempo
legitimos d to que Barantiza los intereses
B ¢ Jos Concesionarios,” ue

PRIMER TRIBUNAL COLEGIADO DR CIRCUITO

EN M
ESPECIALI ATERIA ADMINISTRATIVA
SEO CTOe Po EN COMPETENCIA

: RANIODIFUSLON Y

TELECOMUNICACIONES, CON RESIDENCIA
EN EL DISTRITO FEDERAL Y JURISDICCION
EN TODA LA REPUBLICA.

Amparo én revision 95/2014 Raciomdévil Di

. Rac nsa,
S.A. de CV. 17 de septiembre de 2015,
Unanimidad de valos. Ponente: Jean Claude
Tron Petit. Seereturio: Marco Antonio Pérez

Meza.

Esta tesis se publicd cl viernes 15 de enere de
2016 eae las 10:15 horas en el Semanario

Judicial de la Federacion.

Epoca: Décima Epoca, Registra: 2010834,
Instancia: Tribunales Calegiados de Circuito,
Tipo de Tesis: Aislada, Fuente: Gaceta det
Semanario Judicial de la Federacién, Libro 26,
Enero de 2016, Tome IV, Materia(s):

Administrativa, Tesis: 1.10.A.E.109 A (10a),
Pagina: 3178.

ISTRATIVA. NOCION Y
“CONCESION QUE LA INTEGRAN. La concesion
Seva os el acto por medio del cual el
a

larmcuara TASS" | aa corte hibsy |
ppb gaya TE

Scanned with Camena..--
 

 

au

yore

Estado otorga g 7
un servicio public OD Pérticutar

dominio priht Oo, lae la PT@«tacién de
publi Xplotucign de bienes del

ae ep ‘
actividac 7% bien,
ies, y la realizacign de ambas

. . g8 aun
junidica se co Carel
Neti 7m
stituye un derecen ~ figuta
aoen favur de

aquél, que
no tenia n Aig
erencia de la

autorizacié:

eB EIOR guy .

preexistente, na, Pt'rmite el ejereie;

simple act O debe cnr. Jefcicio de uno

una administ rectal ncebirse como un
administrative 1 sin

. © que se trata dc
ele MIxta
el mentos reglamen » fn el cust coexisten
Os Primero consig

tari
sujetarse | nan tas poomuactuales, Axi,
arse ia : : Orns
del servicio y alana ¥ el foncicvarsiento
en cual 7 jue el Estado a iff
in cualquier instante pucde modificarlas
‘

necesidad ile, de acuerdo c at
TT Conennenas oh 3 ue em nec
modalidades de | el concesionano (horarios,
derechos de !o Q prestaciin del servicio,

§ Usuarios, etcetera), Mientras

que los segundos 4
indos tienen como propésito
proteger. _¢] interés ea

soncesionario, «sl crear a su__ favor una

situacién_juridica individual g
we uege
ger ed ifinada cule nee eee

ed
eS\iMJy que se constituye por Jas clhuevias que

conceden _ventajas__econédmicas _que

yrepresentan la garantia de sus inversiones ¥,

con ello, 1a posibilidad de mantener _el
equilibrio financiero de ia empresa. Asi, toda
concesion, como acto juridco administrativo
mixto, se encuentra sujela a las modificaciones
del orden juridico que regulan el servicio
publico que debe prestarse o el bien publico por

explotar, al mismo tiempo que garantiza los

intereses de los concesionarigs.

UNAL COLEGIADO EN MATERIA

O TRIB
oa VA DEL PRIMER CIRCUITO.

ADMINISTRATI

Incidente de suspension [
Multivision, S.A.
2013. Unanimidad de yotos.

'
| att pve
rf .

Pasir

.
1 eats we

'
wel i faradihe

revision) 1/2013. MVS

de c.V. y otra. 29 de agosto de
Ponente: Patricio

60

Scanned with CamScanner
9” Case 1:19-cv-03930-CM Document 46-25 _Filed 07/30/19 Page 76 of 85

Gonzalez. Loyo

Guillén Nunez

Pp

lA Peres

Ublics a} Viernes

er a,

ths ©

F REY MA by

s .
®€retario: Carlos Luis

a S 13; 13 de diciembre
Judicial de Ia Federacian o* fn el Semanario
Epoca: Décj
v] ' Cima,

28 yt t a, : 7
matanicia: Tribunates Cone meno: 2005171,
ae de Tesls: Aistiacls Riados de Circuito,

uente: Gace "s
Federacic eta det Semanario Judie:
eeeracion Libro 1, Digi udicial de la

Hl, Materia(s): Admin;
(10a,), Pagina: 1109.

Es claro asi que la

¢ una premisa falsa, ya que

‘yodificaciones a los aspectos

embre de 2003. Tomo

Stfativa, Tesis: 140.4.73 A

defensa del enjuiciante se funda
de

regulatorios de una concesiéon, no

incluso tratandose

\ = .
pugden Ser impuestas arbitrariamente por el Estado al
4

'Concesionario y obligarlo a

continuar prestando e¢1 servicio,

| . a : S
‘pues ademas de que deben justificarsc en base al interés

"an
*
rath

pile

de considerar que le son sum

ain y cuando pierda la conce

‘gerd, el particular prestador del servicio publico no

necesariamente debe asumirlas estando siempre en posibilidad,

amente adversas, de no aceptarlas

sién, pero sera su decision. Por lo

iciones contractuales, éstas unicamente

tue hace a las condiciones ©
a voluntad de ambas partes.

i ser modificadas orl

eden ser modificacas P°"—™

61

Scanned with Came... _
Gye 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 77 of 85

Vik
TAS At, q CAF
FEYNMAN
De todo lo
sia CUarta, inc: anterigs d
i yigeS 1 INCisg (0) de ' *spende que Ja clausutia
es
‘atutos Sociales dc Lusad no

| nula. Y S€ encuentra Aptpad
: aa derech
0, Pues:

cornces: Tepulatoring de las

Odificadas, cn ellos se
establece y asi debe enter,

sociedad derse que para que la

Su voluntad $=para modificar
(aspectos contractuales

externe

s . reguiatorios) la concesién
© Tréqui .
quiere una resolucién unanime del Consejo de

. Gerentes, ya que bien podria suceder que, tratandose
e cambios a los aspectos regulatorios, no estuviera de
acuerdo con la modificacién y pudicra ya sea
co combatirla argumentando fa falta de interés general

G notificacién previa {extremos que no se cumplieron

 

en el caso concreto) de lo que se vio impedida debido
al actuar de los codemandados o bien, decidir, a
través de ese 6rgano no obligarse en términos de las

modificaciones alin bajo pena de perder {a concesién.

  
 

Se insiste que lo aseverado por la actora es falso, las
- Sel

ontractuales de una concesién, no

cs [oop ater 6 Mares bong 62

a aA is tall + wy
fea ia ¢ ame
Pte

aS ari

cuestiones ©

rc ee a4
wt

Qranu -i owe _
a

Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 78 of 85

pueden

Ser Modifica, a
Estado,

a 88 unilateralmente POF cl
Q
le £8. no puede imponer su voluntad.
deben con ;

Cutrir ly de} Concesionsrio en tratandose

de cuestio . ‘

decidi i
do obliparse €N un inicio ef particular ©?
terminos de la concesian

Oe IMPROCEDENCIA DE LA ACCION-POR

ah dee

tA CARENCIA DE SATISFACCIGN DEL PRIMERO DE LOS

siEMENTOS.._CONSTITUTIVOs DE LA ACCION DE
seSTONSARILIDAD—DEL._GERENTE,_DEDUCIDA POR_ LA.
s0CIEDAD MERCANTIL, ACTORA SERVICIOS _DIGITALES ..
pogad, 5: DE R.L. DE C.V., DERIVADO DE LO ORDENADO___.
POR LA FRACCION I DEL ARTtCULO 86_DE_L4_LEY —
non ERAL DEL REGIMEN PATRIMONIAL DEL ESTADO.

Scanned with CamScanner
 

aa
Lee

REY eat
tanto. si existe en el

+, Present. c .
ystenta la accion Ciercida %8 un hecha ilicito que
wot

QUINTA,. Imp
LA CARENCIA DE Sage PENCE -ACCION -POR-—-
= *PRIMERO DE LOS
‘ [EMENTOS “ONSTITUT VO, DE 5
geSPONSABILIDAD DEL g LA ACCION D
gocIEDAD MERCANTIL 4,

UsAD, S. DE RL. pp Cv,

fit
Es infundada ¢

IMProcedente Ja excepcien
rsponde, Es false que

ho oe
qandante, pucs ln modif

que sc
xIsta dato patrimonial a mi

cacién a la concesion sin previo
‘acuerdo del Consejo de Rerentes de Lusad, ha provecado una

serdida del valor de sug UCliVes como se acredilara en el

momento procesal oportuno,

Si su Senoria considera las condiciones econdmicas en

que fue otorgada la concesién original, las de sy primer

addendum que obra dentro del legajo de copias certificadas de

  

k carpeta de investigacion que han sido solicitadas a fa

dutoridad investigadora correspondiente y que se exhibiran una

64
Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 80 of 85

 

5 oe

ye se CNCUCNIFEN en Rosenidin de mi mandante, a Le ki de

¢ .

‘ * .
cién de lac Lis

podifica Once sion Tealizatlsy sin ayworizncion per

¥ .
. scope 4 a

trite ne Featara que oes mucho menor \

4

venvraprestacion @ la que tenia derecho Lusad, to que le ha
yocade UD clare dato Patrimonial.

De nueva cuenta el actor hace descansar su
pxcepoian en que las condiciones econémicas de una cance sion
on impuestas unilateralmente por el estado, la que come
pemos visto cs falso. En obvio de inutiles repeticiones. Soliclto
ge tenpan por Aqui trascritos, como si a la letra s¢ insertaran,
dos Y cada uno de los argumentos que se han vertide can
gnterioridad a lo largo del presente acursa.

__SEXTA..CARENCIA DE ACCION Y DERECHO DE

Scanned with CamScanner
Case 1:19-cv-O039G0; GM, _ Rogument 46-25 Filed 07/30/19 Page 81 of 85

OTE Uic>

R Ey MA MN
| denominada
more Es i
' ganta Technologies, te me Holding LLC, ni Espiritu
ie 2018, acordé (Resol sion Celebrada et 14 de diciembre
Ucid
0

- : es pri sees ;
sesio, SEHIAN @ Cargo ge SCh * PUmera a Séptima de dicha
or

Fab 1 : .
director general de Lusag abio Covarrubias Piffer como

, lo ou »
‘4 24C incluy
c1o € por uesto la
contratacion del despacho externa de , Ye por sup
auditores.

seer ic OS soci
: i estatut clales de Lusad que establecen que las resoluciones
a adoptadas por ese organo societario son vAlidas y obilgatorias

ry gg fafa Sus miembros, lo que constituye claramente un hecho

yo ilicito.

Con fundamento en lo dispuesto por el segundo
parrafo del articulo 1378 del Cédigo de Comercio, a efecto de

desvirtuar las excepciones y defensas opuestas por la

contraparte, se ofrecen y anuncian las siguientes:

PRUEBAS.

€

pate jac> : i
[cee Pee ! ee

 

Scanned with CamScanner
Case 1:19-cV-03930- GMA, Requment 46-25 Filed 07/30/19 Page 82 i 95 c/
Y MOAN
Previo a .
Tealizay

e] ofr 5 r
Ccimiento de prucbas que s¢

n en el pres
rece Csenip

expresamente el derechy Mandante se reserva

conviecion dentro de} plas Offecer otros medias de

0 ile a . .
frecimiento de pruebas que ha

n fundamento en lo

Ora, Ig Anterior co
1383 ii
del Cédigo de Comercio.

gispuesto por cl articyl,

1..

rertificada de } ENTAL.. consistente en copia

a Scritura “4p
Publica nime
de febrero de 2019, otorgad era 72,235 de fecha 20

eira Gonza
Mor Alez, la cual exhib al presente como Anexo f)}.

iy
*
| Esta pruchb
(4 ssa prueba se exhibe unica y exclusivamente para
desvirtuar la excepcién opuc

 

Sata, nie 8

sta por el codemandado Leon” ~
igvdléyra, y que hace descansar en que la accion es
it

improcedentc en virtud de que no, se. protocolizé cl acta de

asamblea,
- en

———

Aun y cuando la protocolizacién de un acta de

   
   
 
 

Bi nblea o de resoluciones undnimes no es un elemento de
xist ncia o requisito de validez de ese acto juridico, ni que su
ee acia se encuentre sujeta a esa formalidad, mi mandante

a este medio de conviccién a efecto de acreditar que

f F * é fe - ams I 67

bree mod a I
“] 1 fpeet

wi

Scanned with CamScanner
PP” Case 1:19-cv-03930-CM Document 46-25 Filed 07/30/19 Page 83 of 85

VILLAS»
NTE 8 FRoYMaAN “ier #

o atrraniaamente a lo
jesaluciones unanimes

pacventran protocolizadas TO de 2014, si se

La razén Por la Cual se stim

: : & que con esta prucba se
gemostraran mis alitmaciones consist °
' 5

fen que se trata de una
alor Probatorio, de conformidad

0 de Comercio, en que consta
precisamente la protocolizacign de

ygocumental publica con pleno vy

gon el articulo 1299 de Codig

las resoluciones en comento.

. 2.- LA INSPECCION JUDICIAL,- que se realizara en
e] bro de actas de asambieas de Lusad, a efecto de que se

 

gmpulse el original del documento que ha sido exhibido a
juicio que contiene las resoluciones unanimes de socios
adoptadas el 14 de febrero de 2019, con aquellas que se
encuentran agregadas al libro de atas de asambleas o
resoluciones unanimes de socios, para el efecto de que su
Schoria compruebe el instrumento que contiene las

lresoluciones antes mencionadas si ha sido agregado al libro de

 
    

lictas de asambleas o resoluciones unanimes de Lusad y que

0 lo tanto es falso io aseverado por la contraparte al exponer

Us defensas y excepciones.

pqtbe fod pASR ENS Se bak 6
wha! page! PABBS ee par din MiP ied 8
Vee 118O a . yb ORT

Scanned with Cane... -
vp Document 4 l 1/30/19 Page 84 of 85

VILL ASanTe ; (1D 7

FREY MAR
Aun oy cu

anda
to d n° Sonsitituye un elemento de
c validez : .
. * A gue su la eficacia se
encucrtFe suijeta a ega formali dad. et} 4 wt
’ |

paseencta o requisj

echo de que se agrexuc
yn asamblea o resuluciones unanj

rcantil ern el libra | mes de una sociedad
fA c actas mi .

Y que contrariamente a fo

ido por |
gstenido por 1a contraparte Jas Tesoluciones unanimes de! 14
qe fabrero de 2014, si se

; encuentran agregadas en el libro
porporattvo correspondiente.

La raz6 .
r nN por la cual se estima que con esta prucba se
4. demostraran mis afi

rmaciones, consiste en que al compulsar el
priginal del documento que contiene las resoluciones del 14 de

fbrero de 2019, con aquellas actas que se encuentran
agregadas en el libro corporativo correspondiente, su Seforia
| constatar de forma directa que, contrarniamente a Ia que asevera
la contraparte, dichas resoluciones si sc agregaron al libro de

| actas de asambleas o resoluciones unanimes de socios.

    
  

En preparacién de este medio de convicci6n, solicito a
su Sefioria se sirva fijar dia y hora para quc tenga verificativo la
diligencia correspondiente al desahogo de esta probanza, la cya}
deberé solicito se Ileve a cabo en el local del H. Juzgade a su

digne cargo comprometiéndose mi mandante a poner a fa vista
?

preg td! o : 69

y

Scanned with Cameaan...-
weve Document 40-25™=FtecLa7z/30/19 Pade soa aa
VILUASA Te a Vike Ie

ee Senoria en dicha diligencia st

 

: lilbr bles
. socios y/o resoluciones undnj ie
; Himes de Socios,

Por lo expuesto-
,

DC. J
A ySTE UEZ, &tentamente Pico se sirva:

PRIMERO-
. Tenerme Por presentado con la
personalidad que ostento, desahogando !

a vista con las defensas

. excepciones opuestas -
} & Pp puestas por el codemandado Santiago Leén
yy aveleyta.
£M
ee
rt a!
t a i:
,

SGUNDO.. Tener por anunciadas tas pruebas que

para desvirtuar las excepciones y defensas opucstas por el

ure: odemandado ofrece mi mandante, medios de conviccién que
"* if

: \‘seran reitcrados en el plazo de ofrecimicnto de pruebas
decretado por su Sefioria, teniendo por hecha la reserva para

ofrecer otros medios probatorios dentro del plazo para ello
concedido.

  
 

VALENZUELA

70

 

Scanned with CamScanner
